EXHIBIT 10.1
 
Option and License Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
 
 
 


 
OPTION AND LICENSE AGREEMENT
 
Dated February 4, 2013
 
By and Between
 
Opexa Therapeutics, Inc.
 
and
 
Ares Trading SA




 
 

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS


   
Page
     
ARTICLE 1
DEFINITIONS
1
 
ARTICLE 2
OPTION AND ABILI-T TRIAL
13
 
2.1
Option
13
 
2.2
Continued Performance of Abili-T Trial
13
 
2.3
Abili-T Trial-related Reporting
14
 
ARTICLE 3
GOVERNANCE
14
 
3.1
Joint Steering Committee
14
 
3.2
Joint Steering Committee Membership
14
 
3.3
Joint Steering Committee Meetings
14
 
3.4
Joint Steering Committee Decisions
15
 
3.5
Alliance Managers
15
 
ARTICLE 4
LICENSES AND OTHER RIGHTS
15
 
4.1
Grant of License to Merck
15
 
4.2
Grant of Sublicense by Merck
16
 
4.3
Exclusivity
16
 
4.4
Japan Development and Right of First Negotiation
17
 
ARTICLE 5
DEVELOPMENT AND COMMERCIALIZATION OF PRODUCT POST OPTION EXERCISE DATE
18
 
5.1
Development of Product by Merck
18
 
5.2
Licensor Support in Development
18
 
5.3
Development Funding Option
18
 
5.4
Commercialization
19
 
5.5
Diligence by Merck
20
 
5.6
Right to Subcontract of Merck
20
 
5.7
Trade Marks
20
 
5.8
Reporting
20
 
5.9
Procedures for Technology Transfer
21
 
ARTICLE 6
REGULATORY MATTERS
21
 
6.1
Regulatory Filings
21
 
6.2
Communications with Authorities
21
 

 
 
 
-i-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(CONTINUED)
 
Page
 
6.3
Licensor Support in Regulatory Matters
22
 
6.4
Recalls
22
 
6.5
Pharmacovigilance Agreement
22
 
ARTICLE 7
MANUFACTURING
23
 
7.1
Supply Agreement
23
 
7.2
Merck Manufacturing
23
 
7.3
Manufacturing Technology Transfer
23
 
ARTICLE 8
FINANCIAL PROVISIONS
24
 
8.1
Initial Fee
24
 
8.2
Option Exercise Fee
24
 
8.3
Milestone Payments
25
 
8.4
Commercial Event Payments
26
 
8.5
Royalty Payments for Product
27
 
8.6
Compulsory License
28
 
8.7
Reductions, Deductions and Reimbursements
28
 
8.8
Timing of Payment
29
 
8.9
Mode of Payment and Currency; Invoices
29
 
8.10
Royalty Reports and Records Retention
30
 
8.11
Legal Restrictions
30
 
8.12
Late Payments
30
 
8.13
Audits
31
 
8.14
Taxes
31
 
ARTICLE 9
INVENTIONS AND PATENTS
32
 
9.1
Patent Listing under Public Health Services Act
32
 
9.2
Further Assurances
32
 
9.3
Ownership of Inventions
32
 
9.4
Patent Prosecution and Maintenance
32
 
9.5
Enforcement of Patents and Know-How
35
 
9.6
Third Party Actions Claiming Infringement
36
 

 
 
 
-ii-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(CONTINUED)
 
Page
 
ARTICLE 10
CONFIDENTIALITY
38
 
10.1
Confidentiality Obligations
38
 
10.2
Use
38
 
10.3
Required Disclosure
39
 
10.4
Publications
39
 
10.5
Press Releases and Disclosure
39
 
10.6
Agreement Filing
40
 
ARTICLE 11
REPRESENTATIONS, WARRANTIES AND COVENANTS
41
 
11.1
Representations and Warranties
41
 
11.2
Additional Representations and Warranties of Licensor
41
 
11.3
Licensor Covenants
45
 
ARTICLE 12
INDEMNIFICATION AND INSURANCE
45
 
12.1
Indemnification by Merck
45
 
12.2
Indemnification by Licensor
45
 
12.3
No Consequential Damages
45
 
12.4
Notification of Claims; Conditions to Indemnification Obligations
46
 
12.5
Insurance
46
 
ARTICLE 13
TERM AND TERMINATION
46
 
13.1
Term and Expiration
46
 
13.2
Termination of the Agreement for Convenience
47
 
13.3
Termination upon Material Breach
47
 
13.4
Effects of Expiration or Termination
47
 
13.5
Termination on Bankruptcy or Insolvency; Right of First Negotiation
50
 
13.6
Other Remedies
51
 
ARTICLE 14
DISPUTE RESOLUTION
51
 
14.1
Disputes
51
 
14.2
JSC Discussion Disputes
51
 
14.3
Injunctive Relief
51
 
ARTICLE 15
MISCELLANEOUS PROVISIONS
51
 
15.1
Relationship of the Parties
51
 

 
 
 
-iii-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(CONTINUED)
 
Page
 
15.2
Assignment
51
 
15.3
Performance and Exercise by Affiliates
53
 
15.4
Change of Control
53
 
15.5
Further Actions
54
 
15.6
Accounting Procedures
54
 
15.7
Force Majeure
54
 
15.8
No Trademark Rights
54
 
15.9
Entire Agreement of the Parties; Amendments
54
 
15.10
Captions
54
 
15.11
Governing Law
55
 
15.12
Non-Solicitation of Employees
55
 
15.13
Notices and Deliveries
55
 
15.14
Waiver
56
 
15.15
Severability
56
 
15.16
No Implied License
56
 
15.17
Interpretation
56
 
15.18
Counterparts
56





 
-iv-

--------------------------------------------------------------------------------

 
 


OPTION AND LICENSE AGREEMENT
 
THIS OPTION AND LICENSE AGREEMENT (the “Agreement”) is dated as of February 4,
2013 (the “Effective Date”) by and between Opexa Therapeutics, Inc., a
corporation organized under the laws of Texas having a place of business at 2635
Technology Forest Boulevard, The Woodlands, TX 77381 (“Licensor”), and Ares
Trading SA, a Swiss corporation having a place of business at Zone industrielle
de l’Ouriettaz, 1170 Aubonne, Switzerland, which is a solely owned subsidiary of
Merck Serono S.A., which is a solely owned subsidiary of Merck KGaA (“Merck”).
Licensor and Merck may be referred to herein as a “Party” or, collectively, as
“Parties.”
 
RECITALS:
 
Whereas, Licensor is a pharmaceutical company dedicated to the development of
patient-specific cellular therapies for the treatment of autoimmune diseases;
 
Whereas, Licensor is currently in the process of conducting a Phase IIb clinical
study of Product in the Field;
 
Whereas, Merck is engaged in the research, development, manufacturing and
commercialization of pharmaceutical products and is interested in potentially
developing, manufacturing and commercializing Product in the Field; and
 
Whereas, Merck desires to obtain an exclusive option to, and to potentially
exercise such option to obtain, an exclusive license from Licensor, and Licensor
wishes to grant such exclusive option to license, and upon exercise of such
option to license to Merck, on an exclusive basis, the right to develop,
manufacture and commercialize Product in the Field in the Territory, all on the
terms and subject to the conditions set forth herein.
 
Now, Therefore, in consideration of the various promises and undertakings set
forth herein, the Parties agree as follows:
 
ARTICLE 1
DEFINITIONS
 
Unless otherwise specifically provided herein, the following terms shall have
the following meanings:
 
1.1
“Abili-T Trial” means that certain Phase IIb clinical study of Product being
conducted by Licensor as of the Effective Date for treatment of SPMS that has
the ClinicalTrials.gov Identifier NCT01684761.

 
 
 
1

--------------------------------------------------------------------------------

 
 
 
1.2
“Adverse Event” means any serious untoward medical occurrence in a patient or
subject who is administered Product, but only if and to the extent that such
serious untoward medical occurrence is required under Laws to be reported to
applicable Regulatory Authorities.

 
1.3
“Affiliate” means a Person that controls, is controlled by or is under common
control with a Party, but only for so long as such control exists.  For the
purposes of this Section 1.3, the word “control” (including, with correlative
meaning, the terms “controlled by” or “under the common control with”) means the
actual power, either directly or indirectly through one or more intermediaries,
to direct the management and policies of such Person or entity, whether by the
ownership of more than fifty percent (50%) of the voting stock of such entity,
or by contract or otherwise. 

 
1.4
“Calendar Quarter” means each three (3) month period commencing January 1, April
1, July 1 or October 1 of any year; provided, however, that: (a) the first
Calendar Quarter of the Term shall extend from the Effective Date to the end of
the first full Calendar Quarter thereafter; and (b) the last Calendar Quarter of
the Term shall end upon the expiration or termination of this Agreement.

 
1.5
“Calendar Year” means the period beginning on the 1st of January and ending on
the 31st of December of the same year; provided, however, that (a) the first
Calendar Year of the Term shall commence on the Effective Date and end on
December 31 of the same year, and (b) the last Calendar Year of the Term shall
commence on January 1 of the Calendar Year in which this Agreement terminates or
expires and end on the date of termination or expiration of this Agreement.

 
1.6
“CDA” means that certain non-disclosure agreement by and between Licensor and
Merck Serono S.A. dated February 15, 2011.

 
1.7
“cGCP” means the current standards, practices and procedures set forth in the
International Conference on Harmonization (ICH) guidelines entitled “Guidance
for Industry E6 Good Clinical Practice: Consolidated Guidance” including related
requirements imposed by the FDA, and equivalent non-US regulations or standards,
as applicable, as such standards, practices, procedures, requirements and
regulations may be amended from time to time.

 
1.8
“cGLP” means the current good laboratory practice regulations promulgated by the
FDA, published at 21 US C.F.R. § 58, and equivalent non-US regulations or
standards, as applicable, as such current laboratory practices, regulations and
equivalent non-US regulations or standards may be amended from time to time.

 
1.9
“cGMP” means those current practices, as amended from time to time, related to
the manufacture of pharmaceutical products and any precursors thereto
promulgated in guidelines and regulations of standard compilations including the
GMP Rules of the World Health Organization, the US Code of Federal Regulations,
the Guide to Inspection of Bulk Pharmaceutical Chemicals (established by the US
Department of Health and Human Services), the Pharmaceutical Inspection
Convention, and the European Community Guide to Good Manufacturing Practice in
the production of pharmaceutical products.

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
1.10
“Change of Control” means, with respect to a Person: (a) a transaction or series
of related transactions that results in the sale or other disposition of all or
substantially all of such Person’s assets; or (b) a merger or consolidation in
which such Person is not the surviving corporation or in which, if such Person
is the surviving corporation, the shareholders of such Person immediately prior
to the consummation of such merger or consolidation do not, immediately after
consummation of such merger or consolidation, possess, directly or indirectly
through one or more intermediaries, a majority of the voting power of all of the
surviving entity’s outstanding stock and other securities and the power to elect
a majority of the members of such Person’s board of directors; or (c) a
transaction or series of related transactions (which may include a tender offer
for such Person’s stock or the issuance, sale or exchange of stock of such
Person) if the shareholders of such Person immediately prior to the initial such
transaction do not, immediately after consummation of such transaction or any of
such related transactions, own, directly or indirectly through one or more
intermediaries, stock or other securities of the entity that possess a majority
of the voting power of all of such Person’s outstanding stock and other
securities and the power to elect a majority of the members of such Person’s
board of directors.

 
1.11
“Clinical Trial” means a clinical trial in human subjects that has been approved
by a Regulatory Authority and Institutional Review Board or Ethics Committee,
and is designed to measure the safety and/or efficacy of Product.  Clinical
Trials shall include Phase II Trials and Phase III Trials.

 
1.12
“Combination Product” means Product that: (a) includes one or more distinct
pharmaceutically active ingredients that is/are the subject of its/their own
separate MAAs (in addition to the MAA associated with Product); or (b) is
combined with one or more products, devices, pieces of equipment or components
that are proprietary (i.e., not “off-the-shelf”) and provide more than de
minimis value to such Combination Product.

 
1.13
“Commercialization” or “Commercialize” means any and all activities undertaken
before and after Regulatory Approval of a MAA for Product and that relate to the
marketing, promoting, distributing, importing or exporting for sale, offering
for sale, and selling of Product, and interacting with Regulatory Authorities
regarding the foregoing.

 
1.14
“Commercially Reasonable Efforts” means: (a) with respect to the efforts to be
expended by a Party with respect to any objective, such reasonable, diligent,
and good faith efforts as such Party would normally use to accomplish a similar
objective under similar circumstances; and (b) with respect to any objective
relating to Development or Commercialization of Product by a Party, the
application by such Party, consistent with the exercise of its prudent
scientific and business judgment, of diligent efforts and resources to fulfill
the obligation in issue, consistent with the level of efforts such Party would
devote to a product at a similar stage in its product life as Product and having
profit potential and strategic value comparable to that of Product, taking into
account, without limitation, commercial, legal and regulatory factors, target
product profiles, product labeling, past performance, the regulatory environment
and competitive market conditions in the therapeutic area, safety and efficacy
of Product, the strength of its proprietary position and such other factors as
such Party may reasonably consider, all based on conditions then prevailing. 
For clarity, Commercially Reasonable Efforts, (i) with respect to a given task
or objective, will not mean that a Party guarantees that it will actually
accomplish such task or objective or (ii) prior to receipt of Regulatory
Approval, with respect to Development of Product in the Field in the Territory
generally, will not mean that a Party is permitted to permanently stop all
attempts to Develop Product for purposes of obtaining Regulatory Approval.

 
 
 
3

--------------------------------------------------------------------------------

 
*** Confidential material redacted and filed separately with the Commission.
 
 
1.15
“Competing Product” means any ***, *** product in any dosage form, formulation,
presentation or package configuration which exhibits activity *** by means of
***.

 
1.16
“Compulsory License” means a compulsory license under Licensor Technology
obtained by a Third Party through the order, decree, or grant of a competent
Governmental Body or court, authorizing such Third Party to develop, make, have
made, use, sell, offer to sell or import a Competing Product or Product in the
Field in any country in the Territory.

 
1.17
“Confidential Information” of a Party, means information relating to the
business, operations or products of a Party or any of its Affiliates, including
any Know-How, not known or generally available to the public, that such Party
previously disclosed to the other Party under the CDA, discloses to the other
Party under this Agreement, or otherwise becomes known to the other Party by
virtue of this Agreement or the CDA.

 
1.18
“Controlled” means, with respect to (a) Patent Rights, (b) Know-How or (c)
biological, chemical or physical material, that a Person or one of its
Affiliates owns or has a license or sublicense to such Patent Rights, Know-How
or material (or in the case of material, has the right to physical possession of
such material) and has the ability to grant a license or sublicense to, or
assign its right, title and interest in and to, such Patent Rights, Know-How or
material as provided for in this Agreement, or as is otherwise applicable,
without violating the terms of any agreement or other arrangement with any Third
Party.

 
1.19
“Cover”, “Covering” or “Covered” means, with respect to Product, that the
making, using, selling, or offering for sale of Product would, but for a license
granted in this Agreement under the Licensor Patent Rights, infringe a Valid
Claim of the Licensor Patent Rights in the country in which the activity occurs.

 
1.20
“Development” or “Develop” means, with respect to Product, the performance of
all pre-clinical and clinical development (including toxicology, pharmacology,
test method development and stability testing, process development, formulation
development, quality control development, statistical analysis), Clinical
Trials, and regulatory activities that are required to obtain Regulatory
Approval of Product.

 
1.21
“EMA” means the European Medicines Agency or a successor agency thereto.

 
 
 
4

--------------------------------------------------------------------------------

 
*** Confidential material redacted and filed separately with the Commission.
 
 
1.22
“European Commission” means the authority within the European Union that has the
legal authority to grant Regulatory Approvals in the European Union based on
input received from the EMA or other competent Regulatory Authorities.

 
1.23
“European Union” or “EU” means the European Union, as may be redefined from time
to time.

 
1.24
“Executive Officers” means, together, a member of the senior management of the
pharmaceutical division of Merck and the Chief Executive Officer of Licensor.

 
1.25
“Existing Third Party Agreement(s)” means the agreement(s) set forth on Schedule
1.25.

 
1.26
“FDA” means the United States Food and Drug Administration or a successor
federal agency thereto.

 
1.27
“Field” means any prophylactic, palliative or therapeutic treatment, or
diagnosis, of Multiple Sclerosis (“MS”), including Primary Progressive Multiple
Sclerosis (otherwise known as PPMS), Secondary Progressive Multiple Sclerosis
(“SPMS”) and Relapsing Remitting Multiple Sclerosis (“RRMS”).

 
1.28
“First Commercial Sale” means, on a country-by-country basis, the first
commercial transfer or disposition for value of Product in the Field in such
country to a Third Party by Merck, or any of its Affiliates or Sublicensees, in
each case, after all Regulatory Approvals necessary for such sale or
disposition  have been obtained in such country.

 
1.29
“FTE” means a full time equivalent person year, comprising *** hours per year,
of scientific or technical work spent on, or directly related to, Development
Support, Regulatory Support or Manufacturing Support, as applicable.

 
1.30
“FTE Rate” means the annual rate of $*** USD per FTE.

 
1.31
“Governmental Body” means any: (a) nation, principality, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (b) federal, state, local, municipal, foreign or other government; (c)
governmental or quasi-governmental authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, board, instrumentality, officer, official, representative,
organization, unit, body or entity and any court or other tribunal); (d)
multi-national or supranational organization or body; or (e) individual, entity
or body exercising, or entitled to exercise, any executive, legislative,
judicial, administrative, regulatory, police, military or taxing authority or
power of any nature.

 
1.32
“IFRS” means the International Financial Reporting Standards, the set of
accounting standards and interpretations and the framework in force on the
Effective Date and adopted by the European Union as issued by the International
Accounting Standards Board (IASB) and the International Financial Reporting
Interpretations Committee (IFRIC), as such accounting standards may be amended
from time to time.

 
 
 
5

--------------------------------------------------------------------------------

 
 
1.33
“Indication” means a generally acknowledged disease or condition, a significant
manifestation of a disease or condition, or symptoms associated with a disease
or condition or a risk for a disease or condition for which a MAA may be
obtained.

 
1.34
“IND” means an investigational new drug application submitted to applicable
Regulatory Authorities for approval to commence Clinical Trials in a given
jurisdiction.

 
1.35
“Know-How” means any: (a) scientific or technical information, results and data
of any type whatsoever, in any tangible or intangible form whatsoever, that is
not in the public domain or otherwise publicly known, including discoveries,
inventions, trade secrets, devices, databases, practices, protocols, regulatory
filings, methods, processes (including manufacturing processes, specifications
and techniques), techniques, concepts, ideas, specifications, formulations,
formulae, data (including pharmacological, biological, chemical, toxicological,
clinical and analytical information, quality control, trial and stability data),
case reports forms, medical records, data analyses, reports, studies and
procedures, designs for experiments and tests and results of experimentation and
testing (including results of research or development), summaries and
information contained in submissions to and information from ethical committees,
or Regulatory Authorities, and manufacturing process and development
information, results and data, whether or not patentable, all to the extent not
claimed or disclosed in a patent or patent application; and (b) compositions of
matter, cells, cell lines, assays, animal models and physical, biological or
chemical material, including drug substance samples, intermediates of drug
substance samples, drug product samples and intermediates of drug product
samples, and proprietary equipment, procedures or methodologies relating to the
manufacturing of Product. The fact that an item is known to the public shall not
be taken to exclude the possibility that a compilation including the item,
and/or a development relating to the item, is (and remains) not known to the
public.  “Know-How” includes any rights, including copyright, database or design
rights, protecting such Know-How.  “Know-How” excludes Patent Rights.

 
1.36
“Knowledge” means, with respect to a matter that is the subject of a given
representation, or warranty of Licensor, the knowledge of any officer or
director of Licensor, or such other employee of Licensor who would reasonably be
expected to have knowledge of the matter in question, has, or should reasonably
be expected to have, after making reasonable inquiry into the relevant subject
matter; provided, however, that any officer, director or employee of Licensor
shall be deemed to have knowledge of a Third Party’s Patent Right only if such
officer, director or employee has actual knowledge of such Third Party’s Patent
Right or would be found to be on notice of such Third Party’s Patent Right as
determined by reference to United States patent laws.  “Knowingly” means with
Knowledge.

 
1.37
“Law” or “Laws” means all applicable laws, statutes, rules, regulations,
ordinances and other pronouncements having the binding effect of law of any
Governmental Body.

 
 
 
6

--------------------------------------------------------------------------------

 
*** Confidential material redacted and filed separately with the Commission.
 
 
1.38
“Licensor Bankruptcy Event” means: (a) voluntary or involuntary proceedings by
or against Licensor are instituted in bankruptcy under any insolvency Law, which
proceedings, if involuntary, shall not have been dismissed within ninety (90)
days (or sixty (60) days if during the Option Period) after the date of filing;
(b) a receiver or custodian is appointed for Licensor; (c) proceedings are
instituted by or against Licensor for corporate reorganization, dissolution,
liquidation or winding-up of Licensor, which proceedings, if involuntary, shall
not have been dismissed within ninety (90) days (or sixty (60) days if during
the Option Period) after the date of filing; (d) substantially all of the assets
of Licensor are seized or attached and not released within sixty (60) days
thereafter; or (e) the deterioration of Licensor’s financial position during the
Term such that Merck’s rights under this Agreement are reasonably likely to be
adversely affected (as such deterioration is determined in Merck’s good faith
discretion, following prior notice to Licensor and an opportunity of five (5)
days for Licensor to provide a written objection to such determination setting
forth in reasonable detail Licensor’s good faith basis for such objection).

 
1.39
“Licensor Know-How” means all Know-How that is Controlled by Licensor or,
subject to Section 15.2(f), any of its Affiliates, as of the Effective Date or
at any time thereafter during the Term, and that is: (a) *** for the
Development, manufacture or Commercialization of Product; or (b) *** in the
Development, manufacture or Commercialization of Product; or (c) for Know-How
Controlled by Licensor or its Affiliates as of ***, *** for the (1) Development
or manufacture of Product anywhere in the world for purposes of Commercializing
Product in the Territory in the Field or (2) Commercialization of Product in the
Territory; or (d) for Know-How *** Controlled by Licensor or its Affiliates
after ***, *** for the (1) Development or manufacture of Product anywhere in the
world for purposes of Commercializing Product in the Territory in the Field or
(2) Commercialization of Product in the Territory.

 
1.40
“Licensor Patents” means all Patent Rights that are Controlled by Licensor or,
subject to Section 15.2(f), any of its Affiliates, as of the Effective Date or
at any time thereafter during the Term, and that are: (a) *** for the
Development, manufacture or Commercialization of Product; or (b) *** in the
Development, manufacture or Commercialization of Product; or (c) for Patent
Rights Controlled by Licensor or its Affiliates as of ***, *** for the (1)
Development or manufacture of Product anywhere in the world for purposes of
Commercializing Product in the Territory in the Field or (2) Commercialization
of Product in the Territory; or (d) for Patent Rights *** Controlled by Licensor
or its Affiliates after ***, *** for the (1) Development or manufacture of
Product anywhere in the world for purposes of Commercializing Product in the
Territory in the Field or (2) Commercialization of Product in the
Territory.  Listed on Schedule 1.40 are all Licensor Patents existing as of the
Effective Date; provided, that Licensor shall update Schedule 1.40 from
time-to-time to include any new Licensor Patents.

 
1.41
“Licensor Technology” means the Licensor Patents and Licensor Know-How.  For the
avoidance of doubt, the Licensor Technology includes any Licensor Patents and/or
Licensor Know-How Controlled by Licensor pursuant to any Existing Third Party
Agreement or any Third Party License Agreement.  For clarity, “Licensor
Technology” includes:  (a) the *** by *** are *** and *** in order to *** ***,
which *** is *** to by ***, as of the Effective Date, as ***; and (b) any
improvements to Product that Licensor may make on or following the Effective
Date, including improvements to the *** by *** are ***, *** and *** or by ***
are *** ***.

 
 
 
7

--------------------------------------------------------------------------------

 
*** Confidential material redacted and filed separately with the Commission.
 
 
1.42
“Licensor Trademarks” means those trademarks set forth on Schedule 1.42 and any
other trademarks that Licensor may have registered, or uses, in connection with
(x) the Licensor Technology in the Field in the Territory, or (y) the Product in
the Territory.

 
1.43
“MAA” means: (a) a Marketing Authorization Application, or a New Drug
Application (NDA), submitted pursuant to the requirements of the FDA, as more
fully defined in 21 U.S. C.F.R.§ 314.3 et seq; (b) a Biologics License
Application submitted pursuant to the requirements of the FDA, as more fully
defined in 21 U.S. C.F.R. § 601; and (c) any equivalent application submitted in
any country in the Territory, including a European Marketing Authorization
Application, together, in each case, with all additions, deletions or
supplements thereto, and as any and all such requirements may be amended, or
supplanted, at any time.

 
1.44
“Major EU Market” means any of Germany, the United Kingdom, France, Spain or
Italy.

 
1.45
“Merck Competitor” means any company that (itself or through an Affiliate) is
developing or commercializing a product in the Field.

 
1.46
“Net Sales” means the gross amounts invoiced by Merck or any of its Affiliates
or Sublicensees for sales of Product to independent or unaffiliated Third Party
purchasers of such Product, less the following deductions to the extent
allocable thereto:  (a) ***or *** or ***; (b) *** or *** or ***, ***, regardless
of ***; (c) *** or ***; (d) *** in the *** for *** and any other ***relating to
*** or *** of Product; (e) *** and *** and *** *** in connection with *** or ***
of Product ***; (f) *** and *** or *** made to *** or ***, or any Third *** or
***; and (g) *** related to *** of Product paid to Third Parties (specifically
excluding any commissions paid to sales personnel, sales representatives and
sales agents who are employees or consultants of (or members of a contract sales
force engaged by or on behalf of) Merck or its Affiliates or any
Sublicensees).  For clarity, sale of Product by Merck or any of its Affiliates
or Sublicensees to another of these entities for resale by such entity to a
Third Party shall not be deemed a sale for purposes of this definition of “Net
Sales”.

 
If a Product under this Agreement is sold in the form of a Combination Product,
then Net Sales for such Combination Product shall be determined on a
country-by-country basis by mutual agreement of the Parties in good faith taking
into account the perceived relative value contributions of Product and the other
pharmaceutically active ingredient subject to its own separate MAA or
proprietary (i.e. not off-the-shelf) component providing more than de minimis
value in the Combination Product, as reflected in their respective market
prices. In case of disagreement, an independent expert agreed upon by both
Parties or, failing such agreement, designated by the International Chamber of
Commerce, shall determine such relative value contributions and such
determination shall be final and binding upon the Parties.
 
 
 
8

--------------------------------------------------------------------------------

 
 
In the event Product is “bundled” for sale together with one or more other
products in a country (a “Product Bundle”), then Net Sales for such Product sold
under such arrangement shall be determined on a country-by-country basis by
mutual agreement of the Parties in good faith taking into account the relative
value contributions of the Product and the other products in the Product Bundle,
as reflected in their individual sales prices. In case of disagreement, an
independent expert agreed upon by both Parties or, failing such agreement, the
International Chamber of Commerce shall determine such relative value
contributions and such determination shall be final and binding upon the
Parties.
 
1.47
“Out-of-Pocket Expenses” means expenses actually paid by a Party or its
Affiliate to any Third Party; provided, that “Out-of-Pocket Expenses” shall not
include expenses paid to any consultants (or service providers of like kind),
except for travel expenses associated with a consultant (or service provider of
like kind).

 
1.48
“Patent Rights” means: (a) an issued or granted patent, including any extension,
supplemental protection certificate, registration, confirmation, reissue,
reexamination or renewal thereof; (b) a pending patent application, including
any continuation, divisional, continuation-in-part, substitute or provisional
application thereof; and (c) all counterparts or foreign equivalents of any of
the foregoing issued by or filed in any country or other jurisdiction.

 
1.49
“Person” means any natural person, corporation, firm, business trust, joint
venture, association, organization, company, partnership or other business
entity, or any government or agency or political subdivision thereof.

 
1.50
“Phase II Trial” means a clinical trial of Product in human patients, the
principal purposes of which are to make a preliminary determination that Product
is safe for its intended use, to determine its optimal dose, and to obtain
sufficient information about Product’s efficacy to permit the design of Phase
III Trials, and which is consistent with 21 US CFR § 312.21(b).

 
1.51
“Phase III Trial” means a clinical trial of Product in human patients, which
trial is  designed to (a) establish that Product is safe and efficacious for its
intended use and (b) (i) define warnings, precautions and adverse reactions that
are associated with Product in the dosage range to be prescribed; (ii) be
conducted as a pivotal trial for purposes of filing a MAA for Product; (iii) be
either by itself or together with one or more other Clinical Trials having a
comparable design and size, the final human Clinical Trial in support of
Regulatory Approval of a MAA of Product; and (iv) be consistent with 21 US CFR §
312.21(c).

 
1.52
“Price Approvals” means, in those countries in the Territory where Regulatory
Authorities may approve or determine pricing and/or pricing reimbursement for
pharmaceutical products, such pricing and/or pricing reimbursement approval or
determination.

 
1.53
“Product” means a preparation of autologous myelin-reactive T-cells manufactured
using (i) Licensor Technology or (ii) a derivative of Licensor Technology).  As
of the Effective Date, Product is referred to by Licensor as “Tcelna”.

 
 
 
9

--------------------------------------------------------------------------------

 
*** Confidential material redacted and filed separately with the Commission.
 
 
1.54
“Regulatory Authority” means: (a) in the US, the FDA; (b) in the EU, the EMA or
the European Commission; or (c) in any other jurisdiction anywhere in the world,
any regulatory body with similar regulatory authority over pharmaceutical or
biotechnology products.

 
1.55
“Regulatory Approval” means any and all approvals, licenses, registrations, or
authorizations of the relevant Regulatory Authority, including Price Approvals,
necessary for the Development, manufacture, use, storage, import, transport or
Commercialization of Product in a particular country or jurisdiction. For the
avoidance of doubt, Regulatory Approval to Commercialize Product shall include
Price Approval.

 
1.56
“Representatives” means employees, consultants, contractors, advisors and agents
of a Party.

 
1.57
“Royalty Term” means, on a country-by-country basis, the period from the First
Commercial Sale of Product in such country until the later of: (a) ***; or (b)
*** years after such First Commercial Sale of Product in such country.

 
1.58
“Sublicensee” means a Person other than an Affiliate of Merck to which Merck (or
its Affiliate) has, pursuant to Section 4.2, granted sublicense rights under any
of the license rights granted under Section 4.1; provided, that “Sublicensee”
shall exclude distributors.

 
1.59
“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security, unemployment, disability, real
property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated, or other tax of any kind whatsoever,
including any interest, penalty, or addition thereto, whether disputed or not.

 
1.60
“Territory” means all the countries of the world except Japan.

 
1.61
“Third Party” means any Person other than Licensor, Merck or any of their
respective Affiliates.

 
1.62
“Third Party Action” means any Action made by a Third Party against either Party
that claims that Product, or Product’s use, Development, manufacture or sale in
the Territory infringes or misappropriates such Third Party’s intellectual
property rights.

 
1.63
“Third Party License Agreement” means any agreement entered into by a Party or
its Affiliate with a Third Party, or any amendment or supplement thereto, in
each case following the Effective Date, whereby royalties, fees or other
payments are to be made by a Party or its Affiliate to such Third Party in
connection with the grant of rights under intellectual property rights
Controlled by such Third Party, which rights are *** to research, Develop,
manufacture, have made, import, export, use or Commercialize Product in the
Field in the Territory.  Notwithstanding the foregoing, an agreement entered
into by Merck or its Affiliate with a Third Party, or any amendment or
supplement thereto, in each case following the Effective Date, whereby
royalties, fees or other payments are to be made by Merck or its Affiliate to
such Third Party in connection with the grant of rights under intellectual
property rights Controlled by such Third Party, which rights have the *** effect
of ***, will not be considered a Third Party License Agreement hereunder.

 
 
 
10

--------------------------------------------------------------------------------

 
 
 
1.64
“United States” or “US” means the United States of America, its territories and
possessions.

 
1.65
“USD” or “$” means the lawful currency of the United States.

 
1.66
“Valid Claim” means a claim of any issued Patent Right which has not expired,
lapsed or been revoked, abandoned or held unenforceable or invalid by a final
decision of a court or governmental or supra-governmental agency of competent
jurisdiction, unappealable or unappealed within the time allowed for appeal, and
which has not been disclaimed, denied or admitted to be invalid or unenforceable
through reissue, reexamination or disclaimer or otherwise.

 
1.67
Other Terms.  The definition of each of the following terms is set forth in the
section of the Agreement indicated below:

 
Defined Term
Section
“Abili-T Trial Report”
2.3
“Action”
9.5(b)
“Agreement”
Preamble
“Alliance Manager”
3.5
“Basic Transfer Activities”
7.3
“Budget”
5.3(a)
“Certain Commercial License”
8.7(d)
“CM&C Know-How”
7.3
“Co-Funding Commitment”
5.3(b)
“Co-Funding Option”
5.3(a)
“Co-Funding Option Period”
5.3(a)
“Common Interest Agreement”
9.5(a)(i)
“Controlling Party”
9.6(c)
“Development Support”
5.2
“Effective Date”
Preamble
“Final Update”
2.1
“Initial Update”
2.1
“Intent to Exercise Notice”
2.1
“Joint Inventions”
9.3
“Joint Patents”
9.4(c)
“Joint Steering Committee” and “JSC”
3.1
“JSC Discussion Disputes
3.4
“Licensor”
Preamble
“Licensor Indemnitees”
12.1
“***”
8.7(c)

 
 
 
11

--------------------------------------------------------------------------------

 
*** Confidential material redacted and filed separately with the Commission.
 
 
“Manufacturing Support”
7.3
“Manufacturing Technology Transfer”
7.3
“Manufacturing Technology Transfer Plan”
7.3
“Merck”
Preamble
“Merck Indemnitees”
12.2
“Merck Patent”
9.4(f)
“MS”
1.27
“Non-Escalable Dispute”
14.1
“Option”
2.1
“Option Exercise Date”
2.1
“Option Fee”
8.2
“Option Period”
2.1
“Party” and “Parties”
Preamble
“Product Bundle”
1.46
“Regulatory Support”
6.3
“Right of First Refusal”
13.5(c)
“Right of First Refusal Notice Period”
13.5(c)(ii)
“RRMS”
1.27
“Sole Inventions”
9.3
“SPMS”
1.27
“Supplemental Data”
2.3
“Supplemental Data Update”
2.1
“Supply Agreement”
7.1
“Term”
13.1



ARTICLE 2
OPTION AND ABILI-T TRIAL
 
2.1
Option.  Licensor hereby grants to Merck an exclusive option (the “Option”) to
obtain the licenses set forth in Section 4.1.  Merck may indicate its intent to
exercise the Option, at any time beginning on the Effective Date and ending at
11:59 PM ET on the date that is *** days after the date of the receipt by Merck
of (i) the Abili-T Trial Report and, if applicable, the Supplemental Data and
(ii) an update to Schedule 11.2 reflecting changes to such schedule arising
between the Effective Date and the date of submission of such updated Schedule
11.2 (“Initial Update”), and, if applicable, the Supplemental Data Update (such
*** day period, the “Option Period”), by providing written notice to Licensor
(the “Intent to Exercise Notice”).  The Initial Update shall be provided by
Licensor contemporaneously with the Abili-T Trial Report.  In the event that
Merck requests Supplemental Data in accordance with Section 2.3, Licensor shall,
contemporaneously with providing the Supplemental Data, provide to Merck a
further updated Schedule 11.2 reflecting changes to such schedule arising
between the date of submission of the Initial Update and the date of submission
of such further updated Schedule 11.2 (“Supplemental Data Update”).  Upon
Licensor’s receipt of the Intent to Exercise Notice, Licensor shall provide to
Merck a further updated Schedule 11.2 reflecting changes to such schedule
arising between the later of the date of submission of the Initial Update, or,
if applicable, the date of submission of the Supplemental Data Update, and the
date of submission of such further updated Schedule 11.2 (the “Final
Update”).  Merck shall have *** days from the date of its receipt of the Final
Update to reject in writing the Intent to Exercise Option Notice.  In the event
that Merck does not reject the Intent to Exercise Notice within *** days from
the date of its receipt of the Final Update, then the eleventh business day from
the date of its receipt of the Final Update shall be deemed the “Option Exercise
Date”.  If Merck (a) does not submit the Intent to Exercise Notice prior to the
end of the Option Period, or (b) rejects the Intent to Exercise Notice within
*** days from the date of its receipt of the Final Update, then the Option will
expire, the Option Exercise Date will not have occurred and Merck will have no
remaining rights with respect to Licensor Technology or the
Product.  Notwithstanding the foregoing, the Initial Update, the Supplemental
Data Update and the Final Update shall not be deemed to cure any breach of any
given representation or warranty as may exist as of the Effective Date.

 
 
 
12

--------------------------------------------------------------------------------

 
*** Confidential material redacted and filed separately with the Commission.
 
 
2.2
Continued Performance of Abili-T Trial.  Licensor is responsible at its own
cost, either by itself or via subcontractors, for executing the Abili-T
Trial.  Licensor is responsible at its own cost for all supply of material for
the Abili-T Trial.  Licensor will use Commercially Reasonable Efforts to
complete the Abili-T Trial in accordance with the timeline and budget attached
hereto as Schedule 2.2, and will use sound and ethical business and scientific
practices, in compliance in all material respects with all Laws (including, to
the extent applicable, cGCP, cGLP, and cGMP,) in conducting the Abili-T
Trial.  Licensor shall update Merck with summary reports of the progress of the
Abili-T Trial, from time to time upon Merck’s request; provided, that Merck
shall have no financial or other obligations with respect to the performance of
the Abili-T Trial.  Licensor shall keep and maintain separate and complete books
and records of account relating to the Abili-T Trial.

 
2.3
Abili-T Trial-related Reporting.  Within *** days of Licensor’s completion of
the Abili-T Trial, Licensor shall deliver to Merck a detailed and complete
written description and analysis of the results of the Abili-T Trial (the
“Abili-T Trial Report”).  Within *** days of Merck’s receipt of the Abili-T
Trial Report, Merck may request additional data and information as is reasonably
available to Licensor relating to the Abili-T Trial (“Supplemental Data”).  If
Merck requests any Supplemental Data, then Licensor shall deliver to Merck such
Supplemental Data within *** days of Merck’s request.

 
ARTICLE 3
GOVERNANCE
 
3.1
Joint Steering Committee.  The Parties agree to establish, promptly after the
Effective Date, a joint committee (“Joint Steering Committee” or “JSC”)
for:  (a) prior to the Option Exercise Date, the purpose of sharing information
with no decision-making authority; and (b) from and after the Option Exercise
Date, the overall oversight of the Parties’ activities with respect to the
Development and Manufacture of Product in the Field with decision-making
authority with respect thereto and, subject to ARTICLE 14, to resolve disputes
between the Parties.

 
 
 
13

--------------------------------------------------------------------------------

 
 
 
3.2
Joint Steering Committee Membership. Licensor and Merck shall each designate
three (3) Representatives to serve on the Joint Steering Committee by written
notices to the other Party, which Representatives shall represent development,
regulatory and manufacturing functions from each Party.  Either Party may
designate substitutes for its Representatives if one (1) or more of such Party’s
designated Representatives are unable to be present at a meeting.  From time to
time, each Party may replace its Representatives by written notice to the other
Party specifying the prior Representative(s) and their replacement(s).  Prior to
the Option Exercise Date, Licensor shall designate one (1) of its
Representatives as the chairperson of the JSC and, after the Option Exercise
Date, Merck shall designate one (1) of its Representatives as the chairperson of
the JSC.  The chairperson shall be responsible for (a) calling meetings, (b)
preparing and issuing minutes of each such meeting within thirty (30) days
thereafter and (c) preparing and circulating an agenda for the upcoming meeting,
but shall have no special authority over the other members of the Joint Steering
Committee, and shall have no additional voting rights or powers beyond those
held by the other JSC members.

 
3.3
Joint Steering Committee Meetings. The Joint Steering Committee shall hold at
least one (1) meeting per year, at such times as it elects to do so, until
Merck’s receipt of the first Regulatory Approval of the Product at which time
the Joint Steering Committee shall disband.  Meetings of the Joint Steering
Committee shall be effective only if at least one (1) Representative of each
Party is present or participating.  The Joint Steering Committee may meet
either: (a) in person at either Party’s facilities or at such locations as the
Parties may otherwise agree; or (b) by audio or video teleconference.  Each
Party may invite non-members to participate in the discussions and meetings of
the Joint Steering Committee; provided, that such participants shall have no
voting rights or powers and shall be subject to the confidentiality provisions
set forth in ‎ARTICLE 10.  Additional meetings of the Joint Steering Committee
may also be held with the consent of each Party, or as required under this
Agreement, and neither Party shall unreasonably withhold or delay its consent to
hold such an additional meeting.  Each Party shall be responsible for all of its
own expenses incurred in connection with participating in the Joint Steering
Committee.

 
3.4
Joint Steering Committee Decisions.  Actions to be taken by the Joint Steering
Committee shall be taken only following a unanimous vote, with each Party having
one (1) vote.  If, following the Option Exercise Date, the Joint Steering
Committee fails to reach unanimous agreement on a matter before it for decision
for a period in excess of fifteen (15) days, then Merck shall have
decision-making authority regarding such matter; provided, that (i) such
decisions must conform to the requirements of this Agreement and shall not
impose additional obligations or expense on Licensor, and (ii) Merck shall not
have decision-making authority with respect to a dispute regarding (1) the
initial Manufacturing Technology Transfer Plan to be agreed by the Parties in
accordance with Section 7.3(a), (2) the interpretation of this Agreement, (3)
whether a breach of this Agreement has occurred, or (4) any amendment to this
Agreement, any agreements contemplated hereunder or the Parties’ rights or
obligations hereunder or under any such contemplated agreement (collectively,
(1) through (4), inclusive, “JSC Discussion Disputes”).  JSC Discussion Disputes
shall be subject to resolution in accordance with Section 14.2.

 
 
 
14

--------------------------------------------------------------------------------

 
*** Confidential material redacted and filed separately with the Commission.
 
 
3.5
Alliance Managers.  Promptly following the Effective Date, each Party shall
designate an individual to serve as the main point of contact for such Party to
exchange information, facilitate communication and coordination of the Parties’
activities under this Agreement relating to Product, and provide day-to-day
support to the JSC (each, an “Alliance Manager”).  Each Alliance Manager shall
be experienced in project management, shall have appropriate experience in the
pharmaceutical industry, and may serve as a representative of its respective
Party on the JSC.  The Alliance Managers may attend all meetings between the
Parties, including committee meetings, and shall also work together to
facilitate the resolution of any potential disputes between the Parties.  Each
Party may change its designated Alliance Manager from time to time upon written
notice to the other Party.

 
ARTICLE 4
LICENSES AND OTHER RIGHTS
 
4.1
Grant of License to Merck.  Subject to the terms and conditions of this
Agreement, upon the Option Exercise Date, Licensor hereby grants to Merck and
its Affiliates an exclusive (even as to Licensor), royalty-bearing right and
license (with the right to sublicense, subject to the provisions of Section 4.2)
under the Licensor Technology to (a) research, have researched, Develop, have
Developed, manufacture, have manufactured, use and have used Product anywhere in
the world in the Field for purposes of Commercializing Product in the Territory
in the Field and (b) Commercialize or have Commercialized Product in the
Territory in the Field.  In addition, subject to the terms and conditions of
this Agreement, upon the Option Exercise Date, Licensor hereby grants to Merck
and its Affiliates an exclusive (even as to Licensor), right and license (with
the right to sublicense, subject to the provisions of Section 4.2) to use and
reproduce the Licensor Trademarks in connection with the exercise of their other
rights under this Section 4.1.  Merck *** and *** that it ***.

 
4.2
Grant of Sublicense by Merck.  Merck shall have the right, in its sole
discretion, to grant sublicenses, in whole or in part, under the licenses
granted in Section 4.1.  Any sublicense granted or entered into by Merck as
contemplated by this Section 4.2 (x) shall not relieve Merck from any of its
obligations under this Agreement and (y) shall impose upon the sublicensee’s
exercise of such license rights obligations of confidentiality and non-use
substantially similar to those contained in ARTICLE 10.

 
4.3
Exclusivity.

 
(a)           Competing Products.  Licensor and, subject to the final sentence
of Section 15.2(f), its Affiliates shall not, during the Term, develop, have
developed, manufacture, have manufactured, use, sell, have sold, offer for sale,
import or export a Competing Product in the Field in the Territory nor enter
into any relationship with any Third Party with respect thereto.  Such
restriction shall remain in effect in the event of a Change of Control of
Licensor and shall apply to the successor or assignee of Licensor.  In the event
that Licensor enters into such activities, it shall be deemed to be in material
breach of this Agreement and Merck shall have the right to terminate this
Agreement in accordance with 13.3(a); provided that such remedy shall not be
exhaustive with respect to breach by Licensor of this Section 4.3.
 
 
 
15

--------------------------------------------------------------------------------

 
*** Confidential material redacted and filed separately with the Commission.
 
 
(b)           Protection of the Field.  Licensor covenants and agrees that
neither it nor its Affiliates (nor any permitted Third Party under Section
4.4(c)) shall, either directly or indirectly, market, distribute or sell any
Competing Product that uses, or is manufactured using, or is derived from,
Licensor Technology for Indications in the Field in the Territory.  As to
Indications in the Field in the Territory, Licensor shall: (i) not engage in any
advertising activities relating to any Competing Product for Indications in the
Field in the Territory; and (ii) not solicit orders from any prospective
purchaser of Competing Product (or Product) for Indications in the Field in the
Territory.  If Licensor receives any order from a prospective purchaser of a
Competing Product for Indications in the Field in the Territory, Licensor shall
immediately refer such order to Merck and not accept such order or deliver (or
cause to be delivered) any such Competing Product under such order.  If Licensor
has a reasonable basis to conclude that its customer, sublicensee or distributor
is engaged in the sale or distribution of any Competing Product in the Field in
the Territory that uses, or is manufactured using, or is derived from, Licensor
Technology, then Licensor shall take all reasonable steps (including cessation
of sales to such customer) necessary to limit such sale or distribution in the
Field in the Territory.  Without limitation of the foregoing, Licensor further
covenants and agrees that neither it nor its Affiliates (nor any permitted Third
Party under Section 4.4(c)) shall, either directly or indirectly, market,
distribute or sell any Competing Product that uses, or is manufactured using,
Licensor Technology for use outside of the Field in the Territory (to the extent
permitted under this Agreement) in a formulation or product presentation that is
susceptible for use in the Field.  Furthermore, Licensor covenants and agrees
that neither it nor its Affiliates (nor any permitted Third Party under Section
4.4(c)) shall, either directly or indirectly, develop, market, distribute or
sell Product (1) in the Field in the Territory (except by Merck under this
Agreement) or (2) outside the Field in the Territory in a formulation or other
manner that is susceptible to use in the Field.
 
4.4
Japan Development and Right of First Negotiation.

 
(a)           Development of Product in Japan.  If Licensor or its Affiliate,
or, subject to the remainder of this Section 4.4, its licensee or assignee
pursues the Development or Commercialization of Product in Japan or any country
removed from the Territory pursuant to Section 13.2, then the Parties shall
share data and information regarding Development, Commercialization and
reporting of Adverse Events with respect to Product as may be necessary for or
otherwise required by applicable Governmental Bodies with respect to securing or
maintaining Regulatory Approval for Product in Japan (and other countries
outside the Territory) or the Territory as applicable.  For clarity, in the
event that Japan is added to the Territory hereunder in accordance with the
remainder of this Section 4.4, then this Section 4.4(a) shall be of no further
force or effect.
 
(b)           Japan-Related Notice.  If Licensor intends to grant, or is
considering granting, to any Third Party the right to Develop or Commercialize
Product in the Field in Japan, then Merck shall have the right of first
negotiation with respect to such rights, which shall obligate Licensor to
negotiate exclusively with Merck for inclusion of Japan in the Territory for the
time periods and subject to the terms of this Section 4.4.  Licensor shall
notify Merck in writing in the event Licensor intends to grant, or is
considering granting, to any Third Party the right to Develop or Commercialize
Product in the Field in Japan and Merck shall notify Licensor in writing within
*** days after receipt of such notice from Licensor whether Merck desires to
exercise its right of first negotiation set forth in this Section 4.4(a).
 
 
 
16

--------------------------------------------------------------------------------

 
*** Confidential material redacted and filed separately with the Commission.
 
 
(c)           Right of First Negotiation.  If Merck exercises such right of
first negotiation, then (i) Licensor shall promptly provide Merck with an
appropriately detailed data/diligence package of information then available to
Licensor in order to enable Merck to assess the opportunity, and (ii) the
Parties shall negotiate in good faith the terms of an appropriate amendment to
this Agreement to include Japan in the Territory.  If Licensor and Merck are
unable to enter into an appropriate amendment with respect to such transaction
within *** days after Licensor receives notice of Merck’s election (or such
longer period as may be mutually agreed upon by the Parties), despite each
Party’s reasonable efforts to do so, then Licensor shall be permitted to grant
such Development or Commercialization rights in the Field in Japan to a Third
Party within *** following the termination of negotiations with Merck; provided,
that Licensor may only grant such rights to a Third Party on material terms in
the aggregate more favorable to Licensor than the last set of terms offered by
Merck (it being understood that the evaluation and comparison of such terms
shall take into account the relative capabilities of Merck and such Third Party
to effectively Develop or Commercialize Product in the Field in Japan).  In the
event that Licensor does not enter into a definitive agreement with a Third
Party for the right to Develop or Commercialize Product in the Field in Japan
within such *** period, then Licensor shall be subject to the terms of this
Section 4.4 in the event that it subsequently proposes to grant to any Third
Party the right to Develop or Commercialize the Product in the Field in Japan.
 
ARTICLE 5
DEVELOPMENT AND COMMERCIALIZATION OF PRODUCT
POST OPTION EXERCISE DATE
 
5.1
Development of Product by Merck.  From and after the Option Exercise Date, Merck
shall have the exclusive right, and sole responsibility and decision-making
authority, to research and Develop Product in the Field for the Territory and to
conduct (either itself or through its Affiliates, agents, subcontractors and/or
Sublicensees) all Clinical Trials and non-clinical studies Merck believes
appropriate to obtain Regulatory Approval for Product in the Field in the
Territory.  For clarity, Licensor shall remain responsible for Developing the
Product in the Field for Regulatory Approval outside of the Territory.  Licensor
acknowledges and agrees that Merck may conduct Clinical Trials (or other
Development activities) outside of the Territory but solely for the purpose of
Developing Product for Commercialization in the Territory.

 
5.2
Licensor Support in Development.  As soon as reasonably practicable after the
Option Exercise Date, but in no event later than *** days following the Option
Exercise Date, Licensor will transfer to Merck, at Licensor’s cost and expense,
all Licensor Know-How (except for Licensor Know-How relating to the manufacture
of Product, which is the subject of Section 7.3).  Without limitation of the
foregoing, from and after the Option Exercise Date, Licensor shall make its
Representatives that are knowledgeable regarding the Licensor Technology or
Product (including the properties and functions thereof) available to Merck for
scientific and technical explanations, advice and on-site support that may
reasonably be required by Merck relating to the Development of Product (the
“Development Support”).  The Development Support shall be provided by
Licensor free-of-charge; provided, that, (i) Merck shall reimburse Licensor for
the travel expenses reasonably incurred (in accordance with Merck’s travel
policies, which will be provided to Licensor upon request) by all employees and
consultants of Licensor in the performance of Development Support on-site at
facilities of Merck, its Affiliates or Third Parties specified by Merck or its
Affiliates; and (ii) from and after the date that is *** after the date that
Merck has received all Licensor Know-How (except for Licensor Know-How relating
to the manufacture of Product, which is the subject of Section 7.3), Merck shall
pay Licensor the FTE Rate for each FTE providing Development Support to Merck.

 
 
 
17

--------------------------------------------------------------------------------

 
*** Confidential material redacted and filed separately with the Commission.
 
 
5.3
Development Funding Option.

 
(a)           Co-Funding Option.  Merck hereby grants Licensor an option (the
“Co-Funding Option”) to increase the royalty rates payable under Section 8.5(a)
in consideration for Licensor co-funding, with Merck, the Development of Product
for the first Indication in the Field that Merck chooses to pursue.  Prior to
Merck’s start of the first Phase III Trial for Product, Merck shall deliver to
Licensor a reasonably detailed budget for all of the activities then estimated
in good faith by Merck to be (or have been) conducted for the Development of
Product for the first Indication (the “Budget”); provided, that (i) Licensor
shall make appropriate representatives available to discuss with Merck any
concerns Merck may have regarding Licensor’s ability to cover the Co-Funding
Commitment for the following *** period, including concerns arising from Merck’s
review of publicly available financial information (and, in the case such
concerns exist, Licensor shall provide reasonable evidence that Licensor has
immediate access to committed funds (e.g. cash on hand, loans, etc.) as required
to cover the Co-Funding Commitment for the following *** period) and (ii) in
addition, in the event that Licensor is no longer a publicly traded company,
such written notice shall contain reasonable evidence that Licensor has
immediate access to committed funds (e.g. cash on hand, loans, etc.) as required
to cover the Co-Funding Commitment for the following *** period.  Licensor may
exercise the Co-Funding Option by providing written notice to Merck of such
exercise at any time prior to *** days following Merck’s delivery to Licensor of
the Budget and satisfaction of the procedures contemplated by the foregoing
proviso (the “Co-Funding Option Period”).  In the event Licensor exercises the
Co-Funding Option, Licensor shall continue to comply with the foregoing proviso
upon Merck’s request from time-to-time.  If Licensor does not provide the
aforementioned evidence within *** days of Merck’s request, when applicable, or
fails to make appropriate representatives available and/or is unable to
reasonably address Merck’s concerns, then Section 8.5(c) shall have no further
force or effect.
 
 
 
18

--------------------------------------------------------------------------------

 
*** Confidential material redacted and filed separately with the Commission.
 
 
(b)           Co-Funding Commitment.  Upon exercise of the Co-Funding Option,
Licensor shall become responsible for *** percent (***%) of the costs incurred
by Merck and associated with the Development of Product for the first Indication
in the Field that Merck chooses to pursue, including costs incurred by Merck on
or prior to the date of Licensor’s exercise of its Co-Funding Commitment (the
“Co-Funding Commitment”).  Merck shall invoice Licensor on a Calendar Quarter
basis for Licensor’s Co-Funding Commitment, which invoices shall identify the
amounts invoiced with reference to the amounts set forth in the
Budget.  Licensor shall pay such invoices within *** days of receipt; provided,
that, in the event that Licensor does not pay a given invoice by its due date,
Merck shall have the right to offset the amount of such invoice against amounts
due from Merck to Licensor.  In the event that Licensor exercises the Co-Funding
Option, Licensor shall have audit rights as set forth in Section 8.13 mutatis
mutandis with respect to any invoices submitted to Licensor for payment.
 
(c)           Licensor Development Activities.  Unless otherwise agreed by the
Parties in a separate written agreement (including a properly executed amendment
to this Agreement), from and after the Option Exercise Date, the exercise by
Licensor of the Co-Funding Option shall not entitle Licensor to be involved in
the Development of Product in the Field for the Territory on an operational
basis.
 
5.4
Commercialization.  From and after the Option Exercise Date, Merck shall have
the exclusive right, and sole responsibility and decision-making authority, to
Commercialize Product in the Field in the Territory itself or through one or
more Affiliates or Sublicensees or other Third Parties selected by Merck and
shall have the sole decision-making authority and responsibility in all matters
relating to the Commercialization of Product in the Field in the Territory.

 
5.5
Diligence by Merck.  Subject to Licensor’s fulfillment of its obligations under
this Agreement, Merck shall, from and after the Option Exercise Date, use
Commercially Reasonable Efforts to Develop and Commercialize Product in the
Field in ***; provided, that such Development and Commercialization obligations
shall be expressly conditioned on the continuing absence of any material adverse
condition or event relating to the safety or efficacy of the Product, legal
impediments, or Third Party intellectual property rights, and Merck’s obligation
to Develop and Commercialize Product in Field in the Territory shall be delayed
or suspended so long as, in Merck’s reasonable opinion, any such material
condition or event exists. Merck shall have the exclusive right to determine, in
its sole discretion, the launch strategy for Product in the Field in the
Territory, subject to its exercise of Commercially Reasonable Efforts and the
availability of any necessary Third Party licenses or other rights. Activities
by Merck’s Affiliates and Sublicensees will be considered as Merck’s activities
under this Agreement for purposes of determining whether Merck has complied with
its obligation to use Commercially Reasonably Efforts.  For clarity, Merck shall
have no obligation to Develop or Commercialize Product in any particular country
or countries, except as expressly provided in this Section 5.5.  Merck shall be
relieved of its diligence obligations under this Section 5.5 starting from the
date on which Merck provides Licensor with a termination notice pursuant to
Section 13.2 or 13.3.

 
 
 
19

--------------------------------------------------------------------------------

 
*** Confidential material redacted and filed separately with the Commission.
 
 
5.6
Right to Subcontract of Merck.  Merck may exercise any of its rights, or perform
any of its obligations, under this Agreement (including any of the rights
licensed in Section 4.1) by subcontracting the exercise or performance of all or
any portion of such rights and obligations on Merck’s behalf.  Any subcontract
granted or entered into by Merck as contemplated by this Section 5.6 of the
exercise or performance of all or any portion of the rights or obligations that
Merck may have under this Agreement shall not relieve Merck from any of its
obligations under this Agreement.

 
 
5.7
Trade Marks.  As between Licensor and Merck, from and after the Option Exercise
Date, Merck shall have the sole authority to select trademarks for Product in
the Field in the Territory and shall own all such trademarks; provided, that
Licensor shall retain ownership of all Licensor Trademarks.  Licensor shall
maintain the Licensor Trademarks for the duration of the Term at its sole cost
and expense.  Notwithstanding the foregoing, from and after the Option Exercise
Date, upon Merck’s request, Licensor shall assign to Merck ownership in the
Territory of any given Licensor Trademarks and following such assignment such
Licensor Trademark(s) shall be owned in the Territory by Merck and Merck shall
be responsible for the cost and expense of maintaining such assigned Licensor
Trademark(s) in the Territory.

 
5.8
Reporting.  From and after the Option Exercise Date, every six (6) months each
Party will provide the other Party with a written report summarizing in
reasonable detail its major Development activities conducted, including material
data and other information obtained in connection therewith, during the
preceding six (6) month period.  All such reports provided to such other Party
pursuant to this Section 5.8 shall be for informational purposes only and shall
not be interpreted to increase or expand a Party’s obligations under this
Agreement and shall be treated as Confidential Information of the providing
Party hereunder.  Notwithstanding the foregoing, upon Merck’s receipt of
Regulatory Approval for Product, Merck’s obligation to provide reports under
this Section 5.8 shall become limited to its Development activities pertaining
to the U.S. and the Major EU Markets and shall only be required when Merck has
actually conducted Development activities pertaining to the U.S. or the Major EU
Markets during any such six (6) month period.

 
5.9
Procedures for Technology Transfer.  The technology transfers set forth in
Section 5.2, Section 6.3 and Section 7.3 shall occur in an orderly fashion and
in a manner such that the value, usefulness and confidentiality of the
transferred Licensor Know-How and regulatory documentation are preserved in all
material respects.  Promptly following the Option Exercise Date, and thereafter
during the Term, Licensor shall provide to Merck full and prompt disclosure, but
in no event less frequently than ***, of any Licensor Technology (including CM&C
Know-How) that becomes Controlled by Licensor or any of its Affiliates after the
Effective Date and that is necessary to Merck to conduct its activities or
exercise its rights as contemplated hereunder and shall, in the case of any such
Licensor Know-How (including CM&C Know-How), promptly following such disclosure,
transfer to Merck such Licensor Know-How (including CM&C Know-How).

 
 
 
20

--------------------------------------------------------------------------------

 
*** Confidential material redacted and filed separately with the Commission.
 
 
ARTICLE 6
REGULATORY MATTERS
 
6.1
Regulatory Filings.  From and after the Option Exercise Date and during the Term
(and thereafter if the Term ends pursuant to the expiration of the last to
expire of the Royalty Terms), Merck (or one of its Affiliates, Sublicensees or
designees) shall own and maintain all regulatory filings and Regulatory
Approvals for Product, including all INDs and MAAs, in the Field in the
Territory.  For clarity, prior to the Option Exercise Date, Licensor will own,
hold and maintain all Regulatory Approvals for Product.

 
6.2
Communications with Authorities.  From and after the Option Exercise Date and
during the Term (and thereafter if the Term ends pursuant to the expiration of
the last to expire of the Royalty Terms), Merck (or one of its Affiliates,
Sublicensees or designees) shall be responsible, and act as the sole point of
contact, for communications with Regulatory Authorities in connection with the
Development, Commercialization and manufacturing of Product in the Field for the
Territory. Following the Option Exercise Date, Licensor shall not initiate, with
respect to Product in the Field for the Territory, any meetings or contact with
Regulatory Authorities without Merck’s prior written consent. To the extent
Licensor receives any written or oral communication from any Regulatory
Authority relating to Product in the Field in the Territory, Licensor shall: (a)
refer such Regulatory Authority to Merck; and (b) as soon as reasonably
practicable (but in any event within twenty-four (24) hours), notify Merck and
provide Merck with a copy of any written communication received by Licensor or,
if applicable, complete and accurate minutes of such oral communication. At the
request of Merck, Licensor shall make available to Merck a qualified
Representative who shall, together with the Representatives of Merck,
participate in and contribute to meetings with the Regulatory Authorities with
respect to regulatory matters relating to the Licensor Technology or Product;
provided, that (i) Merck shall reimburse Licensor for the travel expenses
reasonably incurred (in accordance with Merck’s travel policies, which will be
provided to Licensor upon its request) by such Representative; and (ii) from and
after the date that is three (3) months after the date that Merck has received
all applications and filings made by or on behalf of Licensor with any
Regulatory Authority with respect to Product in the Field in the Territory,
including any IND, MAA or orphan drug designations or any other application for
regulatory consultations or consideration, including sponsorship thereof, Merck
shall pay Licensor the FTE Rate for each such Representative FTE providing
support (for clarity, prior to such date, the support described in this Section
6.2 shall be provided by Licensor free of charge, except for travel expenses as
detailed above).

 
6.3
Licensor Support in Regulatory Matters.  As soon as reasonably practicable after
the Option Exercise Date, but in no event later than *** days following the
Option Exercise Date, Licensor will (to the extent allowed or consented to by
Law), at Licensor’s cost and expense, assign to Merck all applications and
filings made by or on behalf of Licensor with any Regulatory Authority with
respect to Product in the Field in the Territory, including any IND, MAA or
orphan drug designations or any other application for regulatory consultations
or consideration, including sponsorship thereof.  Without limitation of the
foregoing, from and after the Option Exercise Date, Licensor shall make its
Representatives that are knowledgeable regarding the Licensor Technology or
Product available to Merck for regulatory explanations, advice and on-site
support that may reasonably be required by Merck relating to regulatory matters
(including preparation and filing for any INDs and MAAs and obtaining and
maintaining Marketing Authorizations) (the “Regulatory Support”); provided,
that, except for so long as ***, Licensor shall have no obligation to dedicate
more than *** FTEs to provide Regulatory Support more than *** following the
date that Merck has received all applications and filings made by or on behalf
of Licensor with any Regulatory Authority with respect to Product in the Field
in the Territory, including any IND, MAA or orphan drug designations or any
other application for regulatory consultations or consideration, including
sponsorship thereof.  Merck shall reimburse Licensor for the travel expenses
reasonably incurred (in accordance with Merck’s travel policies, which will be
provided to Licensor upon its request).  From and after the date that is ***
after the date that Merck has received all applications and filings made by or
on behalf of Licensor with any Regulatory Authority with respect to Product in
the Field in the Territory, including any IND, MAA or orphan drug designations
or any other application for regulatory consultations or consideration,
including sponsorship thereof, Merck shall pay Licensor the FTE Rate for each
FTE providing Regulatory Support to Merck (for clarity, prior to such date,
Regulatory Support shall be provided by Licensor free of charge, except for
travel expenses as detailed above).

 
 
 
21

--------------------------------------------------------------------------------

 
*** Confidential material redacted and filed separately with the Commission.
 
 
6.4
Recalls.  From and after the Option Exercise Date, Merck shall have the sole
right to determine whether and how to implement a recall or other market
withdrawal of Product from the Field in the Territory.

 
6.5
Pharmacovigilance Agreement.  The Parties shall, as soon as practical following
the Option Exercise Date, negotiate in good faith and enter into a safety data
exchange agreement relating to Product, which shall set forth standard operating
procedures governing the collection, investigation, reporting, and exchange of
information concerning adverse drug reactions/adverse events sufficient to
permit each Party to comply with its regulatory and other legal obligations
within applicable timeframes.

 
ARTICLE 7
MANUFACTURING
 
7.1
Supply Agreement.  From and after the Option Exercise Date, in the event that
Licensor can demonstrate, to Merck’s reasonable satisfaction, the requisite
quality, capacity and ability to scale up to fully meet Merck’s supply
requirements, the Parties will enter into a supply agreement covering Licensor’s
supply of *** Product required by Merck for Development (including clinical) and
Commercialization purposes in the Field for the US (the “Supply
Agreement”).  The Supply Agreement will include customary terms and conditions
for a supply agreement, including provisions with respect to pricing,
forecasting requirements, warranties, indemnities, recalls, shelf life, safety
stock maintenance, supply disruption trigger events and contingency measures,
termination and force majeure, as well as provisions covering audits,
validation, quality control and complaints.

 
 
 
22

--------------------------------------------------------------------------------

 
*** Confidential material redacted and filed separately with the Commission.
 
 
7.2
Merck Manufacturing.  From and after the Option Exercise Date, and subject to
any supply of Product by Licensor to Merck under the Supply Agreement as
provided in Section 7.1, Merck shall have the right to manufacture Product (i)
for the Field for the Territory outside the United States, and (ii) as a ***
source for clinical and commercial supply for the Field in the US, in each case,
itself or through one or more Affiliates or Sublicensees or other Third Parties
selected by Merck.

 
7.3
Manufacturing Technology Transfer.

 
(a)           Manufacturing Technology Transfer Generally.  In furtherance of
Section 7.2, the Parties shall undertake the technology transfer described in
this Section 7.3 (“Manufacturing Technology Transfer”) in accordance with a
manufacturing technology transfer plan (the “Manufacturing Technology Transfer
Plan”) to be agreed upon by the Parties on or prior to the *** month anniversary
of the Option Exercise Date; provided, that, in the event that the Parties are
unable to finalize the Manufacturing Technology Transfer Plan on or prior to
such date, any items or matters remaining in dispute shall be referred to the
JSC for discussion and potential resolution.  The Parties will commence the
Manufacturing Technology Transfer promptly upon finalization of the
Manufacturing Technology Transfer Plan.  The costs and expenses associated with
Licensor’s performance of the Basic Transfer Activities and the Manufacturing
Support shall be as set forth in Section 7.3(b) unless the Parties otherwise
mutually agree in the Manufacturing Technology Transfer Plan.
 
(b)           Manufacturing Technology Transfer Plan Contents.  The
Manufacturing Technology Transfer Plan will: (a) specify goals and estimated
time lines for the achievement of the Manufacturing Technology Transfer; (b)
identify all Licensor Know-How that relates to the manufacture of Product and
all such information as is reasonably anticipated to become a part of the
Chemistry, Manufacturing and Controls section of a regulatory submission
document included in an MAA, as set forth in 21 C.F.R. § 314.50 (collectively,
“CM&C Know-How”) (including all information necessary for successful operation
of the transferred process and all biochemical and biophysical analytical
assays, in vitro assays and in vivo assays); (c) specify the activities related
to implementation of such technology in Merck’s or its designee’s facilities;
(d) set forth those obligations assigned to each Party with respect to such
technology transfer (such obligations assigned to Licensor being referred to
herein as the “Basic Transfer Activities”); and (e) set forth the terms and
conditions under which additional Licensor shall make Representatives that are
knowledgeable regarding the manufacture of the Product (including Licensor
Technology applying thereto) available to Merck for scientific and technical
explanations, advice and support beyond the Basic Transfer Activities (the
“Manufacturing Support”) provided, that, (i) Merck shall reimburse Licensor for
the travel expenses reasonably incurred (in accordance with Merck’s travel
policies, which will be provided to Licensor upon its request) by all employees
and consultants of Licensor in the performance Manufacturing Support (as opposed
to Basic Transfer Activities) on-site at facilities of Merck, its Affiliates or
Third Parties specified by Merck or its Affiliates; and (ii) Merck shall pay
Licensor the FTE Rate for each FTE providing Manufacturing Support (as opposed
to Basic Transfer Activities) to Merck.
 
 
 
23

--------------------------------------------------------------------------------

 
*** Confidential material redacted and filed separately with the Commission.
 
 
ARTICLE 8
FINANCIAL PROVISIONS
 
8.1
Initial Fee.  In consideration of Licensor’s grant of the Option to Merck
hereunder, Merck shall pay, or cause to be paid, to Licensor a fee of five
million USD ($5,000,000), within *** days following the Effective Date. Payment
of the initial fee shall be subject to any withholding tax obligations set forth
in Section 8.14.

 
8.2
Option Exercise Fee.  In partial consideration of Licensor’s grant of the rights
and licenses to Merck hereunder and Licensor’s performance of its obligations
hereunder, Merck shall pay, or cause to be paid, to Licensor a one (1)-time,
non-refundable fee (“Option Fee”) of twenty five million USD ($25,000,000),
within *** days following the Option Exercise Date; provided, that if Merck is
unable to advance directly into performing a Phase III Trial for Product for
SPMS without a further Phase II Trial (as determined by Merck in its sole
discretion), then the Option Fee shall be fifteen million USD ($15,000,000);
provided, further, that if, subsequent to Merck’s initial determination that it
is unable to advance directly into performing a Phase III Trial without a
further Phase II Trial and payment of the lower Option Fee, Merck does advance
directly into performing a Phase III Trial for Product for SPMS without
conducting such a further Phase II Trial, then Merck shall pay to Opexa an
additional ten million USD ($10,000,000) within *** days following commencement
of such Phase III Trial.  Payment of the Option Fee shall be subject to any
withholding tax obligations set forth in Section 8.14.

 
8.3
Milestone Payments.

 
(a)           Development, Regulatory and First Commercial Sale Milestones. As
further partial consideration for Licensor’s grant of the rights and licenses to
Merck hereunder and Licensor’s performance of its obligations hereunder,
following the Option Exercise Date, Merck shall pay, or cause to be paid, to
Licensor the following milestone payments upon the achievement of the milestone
events described below.  Merck shall promptly (but in any event within *** days)
notify Licensor in writing of the achievement of any such milestone event and
Licensor shall issue Merck an invoice for the amount of the corresponding
milestone payment, which invoice Merck shall pay within *** days following
receipt of such invoice.
 
 
 
24

--------------------------------------------------------------------------------

 
*** Confidential material redacted and filed separately with the Commission.
 
 
Milestone event
Milestone payment
 
***
 
 
***
***
 
 
***
***
 
 
***
***
 
 
***
***
 
***
 
 
***
***
 
 
Total regulatory and first commercial sale milestones (US) (Exclusive of RRMS
 
Total regulatory (EU) and first commercial sale (up to three major EU countries)
milestones (Exclusive of RRMS)
 
Total first commercial sale milestone ex-US and EU (Exclusive of RRMS)
 
Total regulatory and first commercial sale milestones in SPMS (Exclusive of
RRMS)
 
Total development, regulatory and first commercial sale milestones (Solely for
RRMS)
 
Total milestones
$35,000,000
 
$30,000,000
 
$5,000,000
 
$70,000,000
 
$40,000,000
 
$110,000,000



 
(b)           Frequency of Milestone Payments.  With respect to each milestone,
the milestone payments to be made under this Agreement shall be due and payable,
subject to Section 8.3(c), no more than twice, regardless of the number of
Products Developed or Commercialized, or the number of Indications pursued or
approved or whether a Product is discontinued after a milestone payment has been
made; provided, that the milestone payments may be made *** only in the event
that Merck pursues *** and another Indication in the Field.
 
(c)           ***
 
8.4
Commercial Event Payments.  Following the Option Exercise Date, as further
partial consideration for Licensor’s grant of rights and licenses to Merck
hereunder and Licensor’s performance of its obligations hereunder, Merck shall
pay Licensor the following non-refundable amounts for the first achievement of
the following commercial event milestones calculated on the basis of total Net
Sales in the Field in the Territory:

 
(i)           $*** for the first Calendar Year in which the aggregate annual Net
Sales of Product in the Field in the Territory, determined in accordance with
Section 8.5(b), exceed $***;
 
(ii)           $*** for the first Calendar Year in which the aggregate annual
Net Sales of Product in the Field in the Territory, determined in accordance
with Section 8.5(b), exceed $***;
 
 
 
25

--------------------------------------------------------------------------------

 
*** Confidential material redacted and filed separately with the Commission.
 
 
(iii)           $*** for the first Calendar Year in which the aggregate annual
Net Sales of Product in the Field in the Territory, determined in accordance
with Section 8.5(b), exceed $***;
 
(iv)           $*** for the first Calendar Year in which the aggregate annual
Net Sales of Product in the Field in the Territory, determined in accordance
with Section 8.5(b), exceed $***;
 
Merck shall deliver written notice to Licensor within *** days of the end of the
Calendar Year in which a commercial event milestone occurs and Licensor shall
issue Merck an invoice for the amount of the corresponding commercial event
milestone payment, which invoice Merck shall pay within *** days following
receipt of such invoice.
 
For the avoidance of doubt, each aforementioned commercial event milestone
payment shall be made only once, regardless of the number of Products achieving
the commercial event milestones, or the number of Calendar Years in which a
Product achieves such commercial event milestone. For example, if for a Calendar
Year, aggregate annual worldwide Net Sales in all Indications for a particular
Product are $600,000,000, then the total commercial event milestone payments
earned shall be $***, and the commercial event milestone payments set forth in
*** above shall no longer be triggered by any Product in any Calendar Year.
 
For the avoidance of doubt, the total maximum milestones payable under this
Section 8.4 shall not exceed $85,000,000, of which milestone payments of
$55,000,000 are achievable at annual Net Sales targets in excess of
$1,000,000,000.
 
8.5
Royalty Payments for Product.

 
(a)           Royalty Rate.  As further consideration for Licensor’s grant of
the rights and licenses to Merck hereunder and Licensor’s performance of its
obligations hereunder, Merck shall, during the Royalty Term, pay to Licensor a
royalty on aggregate annual Net Sales of Product in the Field in the Territory
for each Calendar Year at the percentage rates set forth below (subject to
Sections 8.5(c), 8.6 and 8.7):
 
Annual Net Sales of Product in the Field in the Territory per Calendar Year USD
Incremental
Royalty Rate
For Net Sales of Product from $0 up to and including $500,000,000
8%
For that portion of Net Sales of Product that are greater than $500,000,000 and
less than or equal to $1,000,000,000
***%
For that portion of Net Sales of Product that are greater than $1,000,000,000
and less than or equal to $2,000,000,000
***%
For that portion of Net Sales of Product that are greater than $2,000,000,000
15%



By way of illustration, assume in a Calendar Year, during the Royalty Term, that
(i) aggregate annual Net Sales of a Product total $2,100,000,000 and (ii) no
adjustments or deductions to payments under this ARTICLE 8 apply. The total
royalties due and payable by Merck to Licensor for such Net Sales would be $***,
calculated as follows:
 
 
26

--------------------------------------------------------------------------------

 
*** Confidential material redacted and filed separately with the Commission.
 
 
$500,000,000 x ***% = $***
 
$500,000,000 x ***% = $***
 
$1,000,000,000 x ***% = $***
 
$100,000,000 x ***% = $***
 
Total Royalty = $***
 
(b)           Net Sales Subject to Royalty Payments.  For purposes of
determining whether a royalty threshold or a commercial event milestone
described in Section 8.4 has been attained, only Net Sales that are subject to a
royalty payment shall be included in the total amount of Net Sales and any Net
Sales that are not subject to a royalty payment shall be excluded.  In addition,
in no event shall the manufacture of Product give rise to a royalty obligation.
For clarity, Merck’s obligation to pay royalties to Licensor under this ARTICLE
8 is imposed only once with respect to the same unit of Product regardless of
the number of Licensor Patents pertaining thereto.
 
(c)           Increased Royalty Rates Tied to Co-Funding Commitment.  Following
exercise by Licensor of the Co-Funding Option and subject to Section 5.3(a) and
Licensor’s continuing satisfaction of its Co-Funding Commitment, the tiered
royalty percentages set forth in Section 8.5(a) shall be replaced with 10%,
***%, ***% and 18%.
 
8.6
Compulsory License.  In the event that Licensor or Merck receives a request for
a Compulsory License anywhere in the world, it shall promptly notify the other
Party and Merck shall use Commercially Reasonable Efforts to oppose the
imposition of such a Compulsory License.  If any Third Party obtains a
Compulsory License in any country in the Territory, then Licensor or Merck
(whoever has first notice) shall promptly notify the other Party.  Thereafter,
as of the date the Third Party obtained such Compulsory License in such country,
the royalty rate payable under Section 8.5 to Licensor for Net Sales in such
country will be adjusted to equal any lower royalty rate granted to such Third
Party for such country with respect to the sales of Product therein.  In
addition, should Merck grant a Sublicense to a Third Party in any country of the
Territory in a good faith effort to avoid the imposition of such a Compulsory
License, the royalty rate payable under Section 8.5 to Licensor for Net Sales in
such country shall also be adjusted to match any lower royalty rate payable by
such Sublicensee for such country under such Sublicense.

 
8.7
Reductions, Deductions and Reimbursements.

 
(a)           Know-How Royalty.  The royalty rates set forth in Section 8.5(a)
applicable to the Net Sales of a Product in a country will be reduced by ***
percent (***%) during any period there exists no Valid Claim of a Licensor
Patent in such country that Covers such Product in such country.
 
 
 
27

--------------------------------------------------------------------------------

 
*** Confidential material redacted and filed separately with the Commission.
 
 
(b)           Third Party License Agreements.  Subject to the terms and
conditions of this Agreement, if Merck or any of its Affiliates or Sublicensees
enter into a Third Party License Agreement(s) (other than a Third Party License
Agreement(s) referred to in Section 8.7(d)), Merck will be entitled to deduct
from any amount payable to Licensor under Section 8.5 (from the amount
calculated by consideration of the then applicable royalty rate), an amount
equal to *** percent (***%) of any amounts paid by Merck, its Affiliates or
Sublicensees pursuant to such Third Party License Agreement(s)***; provided,
that such deductions may not reduce the amount of royalties payable by Merck to
Licensor for any *** by more than *** percent (***%) of the amount that would
otherwise be due.  Excess amounts that Merck is not allowed to deduct pursuant
to the foregoing proviso will be carried forward into future ***.
 
(c)           Existing Third Party Agreements.  Licensor shall be responsible
for the timely payment of any amounts due under any Existing Third Party
Agreement, and in the event that Licensor shall fail to make on a timely basis
any payment when due under such Existing Third Party Agreement, Merck shall have
the right to make such payment on behalf of Licensor.  In such event, Licensor
shall promptly reimburse Merck any such amounts paid by Merck or, at Merck’s
election, Merck may offset such amounts paid by Merck against any amounts
payable to Licensor hereunder.  In the event that Licensor enters into an
agreement with *** (or one of its Affiliates) (“***”) in respect of the use of
*** in *** of Product (as contemplated in Schedule 11.2), such agreement shall
be deemed an Existing Third Party Agreement.
 
(d)           Certain Commercial License.  Solely with respect to amounts due to
*** in connection with any Third Party License Agreement(s) that Merck, its
Affiliates or Sublicensees may obtain from Life in respect of the use of *** in
*** of Product (as contemplated in Schedule 11.2) (“Certain Commercial
License”), Merck may offset commercially reasonable amounts paid by Merck, its
Affiliates or Sublicensees pursuant to such Certain Commercial License from any
amount payable to Licensor under this ARTICLE 8 (without any limitations on such
off-set right).
 
8.8
Timing of Payment.  Royalties payable under Section 8.5(a) shall be payable on
actual Net Sales and shall accrue at the time the invoice for the sale of
Product is delivered. Royalty obligations that have accrued during a particular
Calendar Quarter shall be paid, on a Calendar Quarter basis, within *** days
after the end of each Calendar Quarter during which the royalty obligation
accrued.

 
8.9
Mode of Payment and Currency; Invoices.

 
(a)           Currency.  All payments to Licensor hereunder shall be made by
deposit of USD in the requisite amount to such bank account as Licensor may from
time to time designate by written notice to Merck. With respect to sales not
denominated in USD, Merck shall convert applicable sales in foreign currency
into USD by using the then current and reasonable standard exchange rate
methodology applied to its external reporting. Based on the resulting sales in
USD, the then applicable royalties shall be calculated.  The Parties may vary
the method of payment set forth herein at any time upon mutual written
agreement, and any change shall be consistent with the local Law at the place of
payment or remittance.
 
 
 
28

--------------------------------------------------------------------------------

 
*** Confidential material redacted and filed separately with the Commission.
 
 
(b)           Invoices.  Licensor shall address its invoices to:
 
Ares Trading SA
Zone industrielle de l’Ouriettaz
1170 Aubonne
Switzerland


With a copy to:


Merck KGaA
Frankfurter Strasse 250
64293 Darmstadt
Germany
Attn: ***, Alliance Management


8.10
Royalty Reports and Records Retention.  Within *** days after the end of each
Calendar Quarter during which Product has been sold, Merck shall deliver to
Licensor, together with the applicable royalty payment due for such Calendar
Quarter, a written report of Net Sales on a Product by Product and country by
country basis subject to royalty payments for such Calendar Quarter. Such report
shall be deemed “Confidential Information” of Merck subject to the obligations
of ARTICLE 10 of this Agreement. For *** after each sale of Product occurs,
Merck shall, and shall ensure that its Affiliates and Sublicensees, keep
complete and accurate records of such sale in sufficient detail to confirm the
accuracy of the royalty calculations hereunder.

 
8.11
Legal Restrictions.  If at any time legal restrictions prevent the remittance by
Merck of all or any part of royalties due on Net Sales in any country, Merck
shall have the right and option to make such payment either by depositing the
amount thereof in local currency to an account in the name of Licensor in a bank
or other depository selected by Licensor in such country.

 
8.12
Late Payments.  All payments under this Agreement shall earn interest from the
date due until paid at a per annum rate equal to the lesser of (a) the maximum
rate permissible under Law and (b) *** percent (***%) above the monthly Reuters
01 EURIBOR, measured at 2 p.m. Frankfurt/Germany time on the date payment is
due.  Interest will be calculated on a 365/360 basis.  An example of the
interest rate calculation follows, assuming that the Reuters interest rate is
0.25% and a payment of $10,000,000 is thirty (30) days overdue:

 
Step 1: applicable annual interest rate on a 365/360 basis = ***% + 0.25% = ***%
 
Step 2: applicable interest rate for the period of delay = 30/360 x ***% = ***%
 
Step 3: total interest due = 10,000,000 x ***% = $***
 
 
 
29

--------------------------------------------------------------------------------

 
*** Confidential material redacted and filed separately with the Commission.
 
 
8.13
Audits.

 
(a)           Audits Generally.  During the Royalty Term and for *** thereafter,
and not more than once in each Calendar Year, Merck shall permit, and shall
cause its Affiliates or Sublicensees to permit, an independent certified public
accounting firm of nationally recognized standing selected by Licensor, and
reasonably acceptable to Merck or such Affiliate or Sublicensee, to have access
to and to review, during normal business hours upon reasonable prior written
notice, the applicable records of Merck and its Affiliates or Sublicensees to
verify the accuracy of the royalty reports and payments under this ARTICLE 8.
Such review may cover the records for sales made in any Calendar Year ending not
more than *** prior to the date of such request. The accounting firm shall
disclose to Licensor and Merck only whether the royalty reports are correct or
incorrect and the specific details concerning any discrepancies. No other
information shall be provided to Licensor.
 
(b)           Audit-Based Reconciliation.  If such accounting firm concludes
that additional royalties were owed during such period, and Merck agrees with
such calculation, Merck shall pay the additional undisputed royalties within ***
after the date Licensor delivers to Merck such accounting firm’s written
report.  If such accounting firm concludes that an overpayment was made, such
overpayment shall be fully creditable against amounts payable in subsequent
payment periods or, at Merck’s request, shall be promptly reimbursed to Merck.
If Merck disagrees with such calculation, it may retain its own independent
certified public accounting firm of recognized standing and reasonably
acceptable to Licensor, to conduct a review at Merck’s expense, and if such firm
concurs with the other accounting firm, Merck shall make the required payment
within *** after the date Merck receives the report of its accounting firm. If
Merck’s accounting firm does not concur, Merck and Licensor shall meet and
negotiate in good faith a resolution of the discrepancies between the two firms.
Licensor shall pay for the cost of any audit requested by Licensor, unless Merck
has underpaid Licensor by the greater of (i) *** percent (***%) or more or (ii)
*** USD ($***), in which case Merck shall pay for the costs of audit.
 
(c)           Audit Confidentiality.  Each Party shall treat all information
that it receives under this Section 8.13 in accordance with the confidentiality
provisions of ARTICLE 10, and shall cause its accounting firm to enter into an
acceptable confidentiality agreement with the other Party obligating such firm
to retain all such financial information in confidence pursuant to such
confidentiality agreement, except to the extent necessary for such Party to
enforce its rights under this Agreement.
 
8.14
Taxes.

 
(a)           Withholding Tax.  Licensor shall be responsible for the payment of
any and all Taxes levied on account of the royalties and other payments paid to
Licensor by Merck or its Affiliates or Sublicensees under this Agreement. If Law
requires that Taxes be deducted and withheld from royalties or other payments
paid under this Agreement, Merck shall: (i) deduct those Taxes and interests and
penalties assessed thereon from the payment or from any other payment owed by
Merck hereunder; (ii) pay the Taxes to the proper Governmental Body; (iii) send
evidence of the obligation together with proof of Tax payment to Licensor within
*** days following such payment; (iv) remit the net amount, after deductions or
withholding made under this Section 5.13(a); and (v) cooperate with Licensor in
any way reasonably requested by Licensor, to obtain available reductions,
credits or refunds of such Taxes; provided, however, that Licensor shall
reimburse Merck for Merck’s Out-of-Pocket Expenses incurred in providing such
assistance.
 
 
 
30

--------------------------------------------------------------------------------

 
*** Confidential material redacted and filed separately with the Commission.
 
 
(b)           Value Added Tax.  It is understood and agreed between the Parties
that any payments made by Merck under this Agreement are inclusive of any value
added or similar Tax imposed upon such payment and that Licensor shall be
responsible for the payment of any and all Taxes levied on account of any
payments paid to Licensor by Merck. Merck is entitled to receive a proper tax
invoice where any Value Added Tax amount is shown separately.
 
ARTICLE 9
INVENTIONS AND PATENTS
 
9.1
Patent Listing under Public Health Services Act.  Each Party shall immediately
give written notice to the other Party of any certification of which they become
aware filed pursuant to 42 USC. §262(1)(3) (or any amendment or successor
statute thereto) claiming that any Licensor Patents Covering or claiming
Product, or the manufacture of Product, are invalid or unenforceable, or that
infringement will not arise from the manufacture, use or sale of a product by a
Third Party.

 
9.2
Further Assurances.  Licensor shall require all of its employees, agents, and
independent contractors and any Affiliates and Third Parties working on its
behalf under this Agreement (and their respective employees, and independent
contractors ), to assign to Licensor any Licensor Technology.

 
9.3
Ownership of Inventions.  Each Party shall own any inventions made solely by its
own employees, agents, or independent contractors in the course of conducting
its activities under this Agreement, together with all intellectual property
rights therein (“Sole Inventions”).  Patent Rights claiming any inventions that
are made jointly by employees, agents, or independent contractors of each Party
in the course of performing activities under this Agreement, together with all
intellectual property rights therein (“Joint Inventions”) shall be jointly owned
by the Parties.  Inventorship shall be determined in accordance with U.S. patent
laws.

 
9.4
Patent Prosecution and Maintenance.  The following terms and conditions shall
become effective as of the Option Exercise Date:

 
(a)           Licensor Patents.  Licensor shall have the first right to file,
prosecute and maintain Licensor Patents in the Territory, and Licensor shall
bear the costs and expenses of such activities.  Licensor shall keep Merck
informed of the status of the filing and prosecution of Licensor Patents or
related proceedings (e.g. interferences, oppositions, reexaminations, reissues,
revocations or nullifications) in the Territory in a timely manner, and will
take into consideration the advice and recommendations of Merck.  At Licensor’s
request, Merck will provide Licensor with reasonable, free-of-charge assistance
in prosecuting Licensor Patents to the extent possible, including providing such
data in Merck’s Control that is, in Licensor’s reasonable judgment, needed to
support the prosecution of a Licensor Patent.
 
 
 
31

--------------------------------------------------------------------------------

 
*** Confidential material redacted and filed separately with the Commission.
 
 
(b)           Election Not to File and Prosecute Licensor Patents.  If Licensor
elects not to file or to continue to prosecute or maintain a Licensor Patent in
the Territory, then it shall notify Merck in writing at least *** days before
any final deadline applicable to the filing, prosecution or maintenance of such
Licensor Patent, as the case may be, or any other date by which an action must
be taken to establish or preserve such Licensor Patent in such country or
possession.  In such case, Merck shall have the right to pursue the filing or
support the continued prosecution or maintenance of such Licensor Patent.  If
Merck fails to continue prosecution or maintenance of any of the Licensor
Patents, then such abandoned Licensor Patents shall not extend the Royalty Term
(i.e., no royalty payments shall be due under this Agreement on account of such
abandoned Licensor Patents).  In the event Merck provides written notice
expressing its interest in obtaining such Licensor Patent(s), Licensor shall,
free-of-charge, assign and transfer to Merck the ownership of, and interest in,
such Licensor Patent(s) and Licensor shall cooperate with Merck for assignment
and transfer of such Licensor Patent(s).  With respect to any such assigned and
transferred Patent Rights(s):  (i) Merck shall bear all costs of preparation,
filing, prosecution and maintenance thereof; (ii) such Patent Rights shall cease
to be Licensor Patents; (iii) Merck hereby agrees not to exercise rights under
such Patent Rights with respect to Product outside of the Field; and (iv) Merck
hereby covenants not to sue Licensor or its licensees, successors or assigns
(which licensees, successors or assigns are the beneficiaries of a
contemporaneous license under, or assignment of, other intellectual property
rights Controlled by Licensor) for infringement of such Patent Rights on account
of Licensor’s (or such licensees, successors or assigns) activities outside of
the Field.
 
(c)           Joint Patents.  Merck shall have the first right and authority to
prepare, file, prosecute and maintain Patent Rights (“Joint Patents”) covering
or claiming Joint Inventions on a worldwide basis as an equally shared cost and
expense of such Patent Rights.  Merck shall keep Licensor informed of the status
of the filing and prosecution of Joint Patents or related proceedings (e.g.
interferences, oppositions, reexaminations, reissues, revocations or
nullifications), and will take into consideration the advice and recommendations
of Licensor.  At Merck’s request, Licensor will provide Merck with reasonable
free-of-charge assistance in prosecuting Joint Patents to the extent possible,
including providing such data in Licensor’s Control that is, in Merck’s
reasonable judgment, needed to support the prosecution of a Joint Patent.  Merck
shall invoice Licensor from time-to-time for Licensor’s portion of the costs
associated with Merck’s preparation, filing, prosecution and maintenance of the
Joint Patents, which invoices Licensor shall pay within *** days of receipt;
provided, that, if Licensor does not pay such invoices when due, then Merck may
offset any amounts due to Licensor against such unpaid invoice(s).
 
 
 
32

--------------------------------------------------------------------------------

 
*** Confidential material redacted and filed separately with the Commission.
 
 
(d)           Election Not to File and Prosecute Joint Patents or to Share in
Joint Patent-Related Costs.
 
(i)           If Merck elects not to file or to continue to prosecute or
maintain a Joint Patent in the Territory, then it shall notify Licensor in
writing at least *** days before any final deadline applicable to the filing,
prosecution or maintenance of such Joint Patent, as the case may be, or any
other date by which an action must be taken to establish or preserve such Joint
Patent in such country or possession.  In such case, Licensor shall have the
right to pursue the filing or support the continued prosecution or maintenance
of such Joint Patent at its sole cost and expense and, in the event Licensor
provides written notice expressing its interest in obtaining such Joint
Patent(s), Merck shall, free-of-charge, assign and transfer to Licensor its
ownership of, and interest in, such Joint Patent(s); provided, that, for
purposes of this Agreement any such Joint Patent(s) shall not be Licensor
Patent(s).
 
(ii)           If Licensor does not desire to share in the expense of
prosecuting or maintaining any given Joint Patent(s) it shall so advise Merck in
writing and shall, free-of-charge, assign and transfer to Merck its ownership
of, and interest in, such Joint Patent(s), and from and after such assignment
Merck shall be solely responsible for the cost and expense of maintaining such
Patent Rights.
 
(e)           Patent Term Extension.
 
(i)           Licensor shall be responsible for obtaining patent term extensions
wherever available for Licensor Patents.
 
(ii)          Merck shall be responsible for obtaining patent term extensions
wherever available for Joint Patents.
 
(iii)         The non-obtaining Party shall provide the obtaining Party,
free-of-charge, with all relevant information, documentation and assistance as
may reasonably be requested by the obtaining Party.  Any such assistance, supply
of information and consultation shall be provided promptly and in a manner that
will ensure that all patent term extensions for the subject Patents are obtained
wherever legally permissible, and to the maximum extent available. In the event
that any election with respect to obtaining patent term extensions is to be
made, Merck shall have the right to make such elections, and Licensor shall
abide by all such elections.
 
(f)           Merck Patents.  Merck shall own any Know-How constituting a Sole
Invention developed by Merck or any of its Affiliates or a Third Party on behalf
of Merck and shall have the right, but not the obligation, to file, prosecute
and maintain Patent Rights covering or claiming any such Know-How (“Merck
Patent”).  Merck shall bear all costs and expenses of filing, prosecuting and
maintaining Merck Patents and Licensor shall have no particular rights with
respect thereto.
 
9.5
Enforcement of Patents and Know-How.  The following terms and conditions shall
become effective as of the Option Exercise Date:

 
 
 
33

--------------------------------------------------------------------------------

 
*** Confidential material redacted and filed separately with the Commission.
 
 
(a)           Notice.
 
(i)           If either Party believes that an infringement, unauthorized use,
misappropriation or ownership claim or threatened infringement or other such
activity by a Third Party with respect to any Licensor Technology or Joint
Invention, or if a Third Party claims that any Licensor Patent or Joint Patent
is invalid or unenforceable, then: (1) the Party possessing such knowledge or
belief shall notify the other Party, (2) the Parties (and any relevant Third
Party licensees or sublicensees of the Parties) shall promptly execute a common
interest agreement for the purpose of maintaining privilege and otherwise
specifically addressing the exchange of information under such circumstances
(“Common Interest Agreement”), and (3) the Parties shall provide, under such
Common Interest Agreement, each other with details of such infringement or claim
that are known by such Party.  All exchanges of information under this Section
9.5 shall be conducted under the auspices of the Common Interest Agreement.
 
(ii)           In the event that Licensor believes that a Merck Patent, if any,
is being infringed by a Third Party or if a Third Party claims that any Merck
Patent is invalid or unenforceable, Licensor shall notify Merck and provide it
with details of such infringement or claim.
 
(b)           Right to Bring an Action.  Merck shall have the first right to
attempt to resolve any infringement or claim, including by filing an
infringement suit, defending against such claim or taking other similar action,
with respect to a Licensor Patent or Joint Patent (each, an “Action”) and to
compromise or settle any such infringement or claim; provided, that if such
Action relates to a product covered by such Licensor Patent outside of the Field
and such Action does not relate to, and the outcome of such action is not
reasonably likely to adversely affect, the Product in the Field, then, Merck
will not have the right to resolve such infringement or claim.  At Merck’s
request, Licensor shall immediately provide Merck with all relevant
documentation (as may be requested by Merck) evidencing that Merck is validly
empowered by Licensor to take such an Action. Licensor is obligated to join
Merck in such Action if Merck determines that it is necessary to demonstrate
“standing to sue”.  If Merck does not intend to prosecute or defend an Action,
Merck shall promptly inform Licensor and Licensor may undertake the prosecution
or defense of such Action.
 
(c)           Costs of an Action.  Subject to the respective indemnity
obligations of the Parties set forth in ARTICLE 12, *** an Action under 9.5(b)
shall pay *** costs associated with such Action, other than *** the expenses of
*** if the *** elects to ***.  Each Party shall have the right to join an Action
relating to a Licensor Patent***.
 
(d)           Settlement.  Neither Party shall settle or otherwise compromise
any Action by admitting that any Licensor Patent or Joint Patent is invalid or
unenforceable without the other Party’s prior written consent with such consent
not to be unreasonably withheld, conditioned or delayed, and, in the case of
Licensor, Licensor may not settle or otherwise compromise an Action in a way
that adversely affects or would be reasonably expected to adversely affect
Merck’s rights or benefits hereunder, without Merck’s prior written consent with
such consent not to be unreasonably withheld, conditioned or delayed.
 
 
 
34

--------------------------------------------------------------------------------

 
*** Confidential material redacted and filed separately with the Commission.
 
 
(e)           Reasonable Assistance.  The Party not enforcing or defending
Licensor Patents or Joint Patents shall provide reasonable assistance to the
other Party, including providing access to relevant documents and other evidence
and making its employees available, subject to *** of any *** on an *** by the
*** or *** in providing such assistance.
 
(f)           Distribution of Amounts Recovered.  Any amounts recovered by the
Party taking an Action pursuant to this Section 9.5, whether by settlement or
judgment, shall be allocated in the following order: (i) to reimburse the Party
taking such Action for any costs incurred; (ii) to reimburse the Party not
taking such Action for its costs incurred in such Action, if it joins or is
joined in such Action; and (iii) the remaining amount of such recovery shall be
(x) ***the ***if ***is the *** and (y) ***to ***and ***for the ***in which the
***is ***and ***to ***a ***on such ***based on the ***if ***is the ***the ***.
 
(g)           Merck Patents.  Merck shall have the sole right and authority, but
not the obligation, to enforce Merck Patents against any Third Party infringer;
provided, that Licensor shall provide reasonable assistance to Merck with
respect thereto, including providing access to relevant documents and other
evidence and making its employees available, subject to Merck’s reimbursement of
any Out-of-Pocket Expenses incurred on an on-going basis in providing such
assistance.
 
9.6
Third Party Actions Claiming Infringement. The following terms and conditions
shall become effective as of the Option Exercise Date:

 
(a)           Notice.  If a Party becomes aware of any Third Party Action, then
(1) such Party shall promptly notify the other Party, (2) the Parties shall, if
one has not already been entered into, enter into a Common Interest Agreement,
and (3) the Parties shall provide, under such Common Interest Agreement, each
other all details regarding such claim or action that is reasonably available to
such Party.
 
(b)           Right to Defend.  Merck shall have the right, at its sole expense,
but not the obligation, to defend a Third Party Action described in Section
9.6(a) and to compromise or settle such Third Party Action to the extent that
(i) Merck is a named party in such Third Party Action or (ii) such action
relates to ***.  If Merck declines or fails to assert its intention to defend
such Third Party Action within *** days of after sending (in the event that
Licensor is the notifying Party) or receipt (in the event that Merck is the
notifying Party) of notice under Section 9.6(a), then Licensor shall have the
right to defend such Third Party Action.  In the event that Merck elects to
defend the Third Party Action according to this Section 9.6(b) and such Third
Party Action also concerns allegations of infringement or misappropriation
outside of the Field or the Territory, Merck shall reasonably cooperate with
Licensor regarding the defense of the Third Party Action to the extent that it
so concerns allegations of infringement or misappropriation outside of the Field
or the Territory.
 
(c)           Consultation.  The Party defending a Third Party Action pursuant
to Section 9.6(b) shall be the “Controlling Party.”  The Controlling Party shall
consult with the non-Controlling Party on all material aspects of the defense.
The non-Controlling Party shall have a reasonable opportunity for meaningful
participation in decision-making and formulation of defense strategy.  The
Parties shall reasonably cooperate with each other in all such actions or
proceedings.  The non-Controlling Party will be entitled to be represented by
independent counsel of its own choice at its own expense.
 
 
 
35

--------------------------------------------------------------------------------

 
*** Confidential material redacted and filed separately with the Commission.
 
 
(d)           Appeal.  In the event that a judgment in a Third Party Action is
entered against the Controlling Party and an appeal is available, the
Controlling Party shall have the first right, but not the obligation, to file
such appeal.  In the event the Controlling Party does not desire to file such an
appeal, it will promptly, in a reasonable time period (i.e., with sufficient
time for the non-Controlling Party to take whatever action may be necessary)
prior to the date on which such right to appeal will lapse or otherwise
diminish, permit the non-Controlling Party to pursue such appeal at such
non-Controlling Party’s own cost and expense.  If Law requires the other Party’s
involvement in an appeal, the other Party shall be a nominal party of the appeal
and shall provide reasonable cooperation to such Party at such Party’s expense.
 
(e)           Costs of an Action.  Subject to the respective indemnity
obligations of the Parties set forth in ARTICLE 12, the *** shall pay *** costs
associated with such Third Party Action other than the expenses ***if the
***elects to ***; provided, that, if Merck is ***, then Merck shall have the
right to deduct from any amount payable to Licensor under *** or under *** ***
an amount equal to *** percent (***%) of any amounts paid by Merck in connection
with such Third Party Action; provided, that such deductions***, may not reduce
the amount of *** and *** payable by Merck to Licensor for any *** by more than
*** percent (***%) of the amount that would otherwise be due.  Excess amounts
that Merck is not allowed to deduct pursuant to the foregoing proviso will be
carried forward into future ***.  Each Party shall have the right to join a
Third Party Action defended by the other Party, at its own expense.
 
(f)           No Settlement Without Consent.  Neither Party shall settle or
otherwise compromise any Third Party Action (i) by admitting that any Licensor
Patent or Joint Patent is invalid or unenforceable without the other Party’s
prior written consent, or (ii) in a way that adversely affects or would be
reasonably expected to adversely affect the other Party’s rights and benefits
hereunder, without such other Party’s prior written consent.
 
ARTICLE 10
CONFIDENTIALITY
 
10.1
Confidentiality Obligations.  Each Party agrees that, for the Term and for ***
years thereafter, such Party shall, and shall ensure that its Representatives,
hold in confidence all Confidential Information disclosed to it by the other
Party pursuant to this Agreement, unless such information:

 
(i)          is or becomes generally available to the public other than as a
result of disclosure by the recipient;
 
 
 
36

--------------------------------------------------------------------------------

 
 
(ii)         is already known by or in the possession of the recipient at the
time of disclosure by the disclosing Party;
 
(iii)        is independently developed by recipient without use of or reference
to the disclosing Party’s Confidential Information; or
 
(iv)        is obtained by recipient from a Third Party that has not breached
any obligations of confidentiality.
 
The recipient shall not disclose any of the Confidential Information, except to
Representatives of the recipient who need to know the Confidential Information
for the purpose of performing the recipient’s obligations, or exercise its
rights, under this Agreement and who are bound by obligations of non-use and
non-disclosure substantially similar to those set forth herein.  The recipient
shall be responsible for any disclosure or use of the Confidential Information
by such Representatives.  The recipient shall protect Confidential Information
using not less than the same care with which it treats its own confidential
information, but at all times shall use at least reasonable care.  Each Party
shall: (a) implement and maintain appropriate security measures to prevent
unauthorized access to, or disclosure of, the other Party’s Confidential
Information; (b) promptly notify the other Party of any unauthorized access or
disclosure of such other Party’s Confidential Information; and (c) cooperate
with such other Party in the investigation and remediation of any such
unauthorized access or disclosure.
 
10.2
Use.  Notwithstanding Section 10.1, a Party may use the Confidential Information
of the other Party for the purpose of performing its obligations, or exercising
its rights, under this Agreement, including for purposes of:

 
(i)           filing or prosecuting patent applications, subject to the terms of
ARTICLE 9;
 
(ii)          prosecuting or defending litigation;
 
(iii)         conducting pre-clinical studies or Clinical Trials pursuant to
this Agreement;
 
(iv)         seeking or maintaining Regulatory Approval for Product; or
 
(v)          complying with Law, including securities Law and the rules of any
securities exchange or market on which a Party’s securities are listed or
traded.
 
In addition to the foregoing, Merck may, in furtherance of its rights under this
Agreement, disclose Confidential Information of Licensor to any Third Party,
provided that such Third Party is bound by obligations of confidentiality at
least as stringent as the ones herein.
 
 
 
37

--------------------------------------------------------------------------------

 
*** Confidential material redacted and filed separately with the Commission.
 
 
In making any disclosures set forth in clauses (i) through (v) above, the
disclosing Party shall, where reasonably practicable, give such advance notice
to the other Party of such disclosure requirement as is reasonable under the
circumstances and will use its reasonable efforts to cooperate with the other
Party in order to secure confidential treatment of such Confidential Information
required to be disclosed. In addition, in connection with any permitted filing
by either Party of this Agreement with any Governmental Body the filing Party
shall endeavor to obtain confidential treatment of economic, trade secret
information and such other information as may be requested by the other Party,
and shall provide the other Party with the proposed confidential treatment
request with reasonable time for such other Party to provide comments, and shall
include in such confidential treatment request all reasonable comments of the
other Party.
 
10.3
Required Disclosure.  The recipient may disclose the Confidential Information to
the extent required by Law or court order; provided, however, that the recipient
promptly provides to the disclosing party prior written notice of such
disclosure and provides reasonable assistance in obtaining an order or other
remedy protecting the Confidential Information from public disclosure.

 
10.4
Publications.  Following the Option Exercise Date, (i)Licensor shall not publish
any information relating to Product without the prior written consent of Merck
(which consent may be withheld or given in Merck’s sole discretion), unless such
information has already been publicly disclosed either prior to the Effective
Date or after the Effective Date through no fault of Licensor or otherwise not
in violation of this Agreement; (ii) Merck shall have the right to make such
publications as it chooses, in its sole discretion, without the approval of
Licensor; and (iii) Licensor shall submit to Merck for Merck’s written approval
(which approval be granted or denied in Merck’s sole discretion) any publication
or presentation (including in any seminars, symposia or otherwise) of
information related directly or indirectly to Product for review and approval at
least ninety (90) days prior to submission for the proposed date of publication
or presentation.

 
10.5
Press Releases and Disclosure.

 
(a)           Initial Press Release.  The Parties’ joint public announcement
regarding the execution of this Agreement is set forth on Schedule 10.5(a)
hereto.
 
(b)           Subsequent Public Disclosures By Licensor.  Licensor may not make
any subsequent press release or public announcements or public disclosure
regarding this Agreement beyond the scope of the public announcement set forth
on Schedule 10.5(a) hereto or, subsequent to the Option Exercise Date, any
matter covered by this Agreement, including the Development or Commercialization
of Product, without the prior written consent of Merck, except that, in the
event that Licensor is, in the opinion of its counsel, required under applicable
Laws or stock market listing requirements as a publicly-traded company to make a
public announcement or make a particular disclosure in its periodic filings or
registration statements filed with the U.S. Securities and Exchange Commission,
Licensor may do so but shall provide the text of such planned disclosure to
Merck as far in advance as is reasonably practicable (and to the extent possible
no less than *** days prior to disclosure) so as to provide a reasonable
opportunity to comment thereon and Licensor shall incorporate all reasonable
comments of Merck regarding such disclosure.
 
 
 
38

--------------------------------------------------------------------------------

 
 
(c)           Public Disclosures by Merck.
 
(i)           Prior to the Option Exercise Date:  (i) Merck may not make any
subsequent press release or public announcements regarding this Agreement beyond
the scope of the public announcement set forth on Schedule 10.5(a) hereto or any
matter covered by this Agreement, including the Development or Commercialization
of Product, without the prior written consent of Licensor, and (ii) in the event
that Merck is, in the opinion of its counsel, required under applicable Laws as
a publicly-traded company to make a public announcement or make a particular
disclosure to investors or potential investors, Merck shall provide the text of
such planned disclosure to Licensor as far in advance as is reasonably
practicable (and to the extent possible no less than seven (7) days prior to
disclosure) so as to provide a reasonable opportunity to comment thereon and
incorporate all reasonable comments of Licensor regarding such disclosure.
 
(ii)           Following the Option Exercise Date, Merck shall have the right to
make such press releases or other public announcements as it chooses, in its
sole discretion, without the approval of Licensor.
 
10.6
Agreement Filing.  The Parties acknowledge that Licensor may be obligated to
file a copy of this Agreement with the SEC or other applicable entity having
regulatory authority over Licensor securities or the exchange thereof.  Licensor
shall be entitled to make such a required filing; provided, that it requests
confidential treatment of certain commercial terms and sensitive technical terms
hereof as agreed to by the Parties pursuant to a separate written agreement
(which agreement may be documented by an email exchange confirming the Parties’
agreement regarding the redactions to be sought through such confidential
treatment).

 
ARTICLE 11
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
11.1
Representations and Warranties.  Each Party represents and warrants to the other
Party that, as of the Effective Date and the Option Exercise Date:

 
(i)           such Party is duly organized and validly existing under the Laws
of the jurisdiction of its incorporation or organization;
 
(ii)          such Party has taken all action necessary to authorize the
execution and delivery of this Agreement and the performance of its obligations
under this Agreement;
 
(iii)         this Agreement is a legal and valid obligation of such Party,
binding upon such Party and enforceable against such Party in accordance with
the terms of this Agreement, except as enforcement may be limited by applicable
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium and
other laws relating to or affecting creditors’ rights generally and by general
equitable principles.  The execution, delivery and performance of this Agreement
by such Party does not conflict with, breach or create in any Third Party the
right to accelerate, terminate or modify any agreement or instrument to which
such Party is a party or by which such Party is bound, and does not violate any
Law of any Governmental Body having authority over such Party; and
 
 
 
39

--------------------------------------------------------------------------------

 
 
(iv)         such Party has all right, power and authority to enter into this
Agreement, to perform its obligations under this Agreement.
 
11.2
Additional Representations and Warranties of Licensor.  Licensor represents and
warrants to Merck that, as of the Effective Date, subject to the disclosures on
Schedule 11.2, and as of the Option Exercise Date, subject to an updated
Schedule 11.2 provided in accordance with, and subject to, Section 2.1:

 
(i)           no consent by any Third Party or Governmental Body is required
with respect to the execution and delivery of this Agreement by Licensor or the
consummation by Licensor of the transactions contemplated hereby;
 
(ii)           no claims have been asserted, or, to Licensor’s Knowledge,
threatened by any Person, nor to Licensor’s Knowledge are there any valid
grounds for any claim of any such kind (a) challenging the validity,
effectiveness, or ownership of the Licensor Technology, and/or (b) to the effect
that the use, reproduction, modification, manufacturing, distribution,
licensing, sublicensing, sale or any other exercise of rights in any of the
Licensor Technology infringes, will infringe, misappropriates or will
misappropriate any intellectual property right of any Person. No such claims
have been asserted or, to the Knowledge of Licensor, are threatened;
 
(iii)           to the Knowledge of Licensor, there is no unauthorized use,
infringement or misappropriation of any of Licensor Technology by any employee
or former employee of Licensor, or any other Third Party;
 
(iv)           the Licensor Patents (a) owned by Licensor are subsisting and are
not the subject of any litigation procedure, discovery process, interference,
reissue, reexamination, opposition, appeal proceedings or any other legal
dispute, and (b) in-licensed by Licensor are subsisting and are not to
Licensor’s Knowledge the subject of any litigation procedure, discovery process,
interference, reissue, reexamination, opposition, appeal proceedings or any
other legal dispute;
 
(v)           the Licensor Patents (a) constitute all Patent Rights owned or
Controlled by Licensor as of the Effective Date (and, in conjunction with the
exercise of the Option, the Option Exercise Date), that are directly related to,
or necessary or useful for, the research, Development, manufacture, use or
Commercialization of Product and (b) listed on Schedule 1.40 hereto constitute
all Patent Rights that are, to Licensor’s Knowledge, necessary for, the
research, Development, manufacture, use or Commercialization of Product as
proposed or conducted by Licensor as of the Effective Date (and, in conjunction
with the exercise of the Option, the Option Exercise Date);
 
 
 
40

--------------------------------------------------------------------------------

 
 
(vi)           the Licensor Know-How (a) constitutes all Know-How owned or
Controlled by Licensor as of the Effective Date (and, in conjunction with the
exercise of the Option, the Option Exercise Date) that is directly related to,
or necessary or useful for, the research, Development, manufacture, use or
Commercialization of the Product and (b) constitutes all Know-How that is, to
Licensor’s Knowledge, necessary for, the research, Development, manufacture, use
or Commercialization of Product as proposed or conducted by Licensor as of the
Effective Date (and, in conjunction with the exercise of the Option, the Option
Exercise Date);
 
(vii)           Licensor has not developed, subcontracted or licensed to a Third
Party the right to develop a Competing Product;
 
(viii)           to Licensor’s Knowledge, no Third Party has filed, pursued or
maintained or threatened in writing to file, pursue or maintain any claim,
lawsuit, charge, complaint or other action alleging that any Licensor Patent is
invalid or unenforceable;
 
(ix)           to Licensor’s Knowledge, Merck’s and its Affiliates’ and
Sublicensees’ practice and use of the inventions claimed in, or covered by, the
Licensor Patents as the Product has been Developed by Licensor prior to the
Effective Date (and, in conjunction with the exercise of the Option, the Option
Exercise Date), will not infringe any intellectual property rights of any Third
Party;
 
(x)           all Representatives of Licensor who have performed any activities
on its behalf in connection with research regarding the Product have assigned to
Licensor the whole of their rights in any intellectual property made, discovered
or developed by them as a result of such research, and no Third Party has any
rights to any such intellectual property except as provided in an Existing Third
Party Agreement;
 
(xi)           Licensor has all right, title and interest in and to the Licensor
Technology and Licensor Technology is free and clear of any liens, charges,
encumbrances or rights of others to possession or use, except for those existing
liens for secured creditors that are identified on Schedule 11.2;
 
(xii)           Licensor has not previously licensed, assigned, transferred, or
otherwise conveyed any right, title or interest in and to the Licensor
Technology to any Third Party, including any rights with respect to Product, in
conflict with the option or license rights granted herein;
 
(xiii)           the Licensor Technology constitutes all of the intellectual
property of Licensor, which, to the Knowledge of Licensor as of the Effective
Date (and, in conjunction with the exercise of the Option, the Option Exercise
Date) could reasonably be expected to be necessary or useful in the research,
Development, manufacture, import, export, use or Commercialization of Product in
the Field;
 
(xiv)           Licensor has the right, power and authority to grant to Merck
the rights granted to Merck hereunder with respect to the Existing Third Party
Agreements. In particular, the grant of such sublicense requires no consent,
waiver or other action by any party to the Existing Third Party Agreements and
the rights and obligations of Merck set forth in this Agreement do not
contravene nor are they inconsistent with or in conflict with the terms of any
Existing Third Party Agreement;
 
 
 
41

--------------------------------------------------------------------------------

 
 
(xv)           The Existing Third Party Agreements constitute all agreements
with Third Parties pursuant to which Licensor has in-licensed, or otherwise
obtained rights, with respect to the Product.  Licensor has provided to Merck an
accurate, true and complete copy of each of the Existing Third Party Agreements,
as amended to date and each of the Existing Third Party Agreements is in full
force and effect and Licensor is not in breach or default in the performance of
its obligations under any of the Existing Third Party Agreements.  Licensor has
not received any notice from any Third Party of any breach, default or
non-compliance of Licensor under the terms of any of the Existing Third Party
Agreements.  There have been no amendments or other modification to any Existing
Third Party Agreements, except as have been disclosed to Merck in writing;
 
(xvi)           except as set forth on Schedule 11.2(xvi), Licensor is not aware
of any additional Third Party licenses that have to be taken now or in the
future to guarantee freedom-to-operate to Develop, manufacture and Commercialize
Products without any limitation;
 
(xvii)           all tangible information and data provided by or on behalf of
Licensor to Merck on or before, on the Effective Date, the Effective Date, and
on the Option Exercise Date, the Option Exercise Date, in contemplation of
entering into this Agreement as of the Effective Date (and, in conjunction with
the exercise of the Option, the Option Exercise Date) was and is true, accurate
and complete in all material respects, and Licensor has not failed to disclose,
or cause to be disclosed, any information or data that would cause the
information and data that has been disclosed to be misleading in any material
respect;
 
(xviii)           Licensor (and its Affiliates) has not employed or otherwise
used in any capacity, and will not employ or otherwise use in any capacity, the
services of any Person debarred under United States law, including under Section
21 USC 335a or any foreign equivalent thereof, with respect to the Product
(including in the context of performing the Abili-T Trial);
 
(xix)           all research and development (including non-clinical studies,
Clinical Studies and the Abili-T Trial) related to the Product prior to the
Effective Date (and, in conjunction with the exercise of the Option, the Option
Exercise Date), has been conducted in accordance with all Laws;
 
(xx)           no Governmental Authority has notified Licensor or its
Affiliates, and Licensor is not otherwise aware, that the Development,
manufacture, use or Commercialization of Product was or is in violation of any
Law or the subject of any investigation;
 
(xxi)           Licensor has not received notice from any Regulatory Authority
and is not otherwise aware that there are any circumstances currently existing
which would reasonably be expected to lead to:  (1) any loss of or refusal to
renew any Regulatory Approvals relating to Product; (2) renewal on terms less
advantageous to Licensor or any of its Affiliates, if applicable, or any
subsequent holder thereof, than the terms of those Regulatory Approvals
currently in force; (iii) recall, withdrawal, suspensions or seizure of Product;
or (iv) an action to enjoin production of Product;
 
 
 
42

--------------------------------------------------------------------------------

 
 
(xxii)           Licensor has delivered to Merck copies of all: (1) reports of
FDA Form 483 inspection observations, or any equivalent report by inspectors or
officials from any other Regulatory Authority of any situation requiring
attention or correction or of conditions or circumstances that are objectionable
or otherwise in contrary to Law; (2) FDA Notices of Adverse Findings or any
equivalent correspondence, notice or communication from any other Regulatory
Authority indicating a failure to comply with Law or other requirements; (3)
establishment inspection reports; (4) warning letters or untitled letters; and
(v) other documents that assert ongoing lack of compliance in any material
respect with any Law or regulatory requirements (including those of the FDA), in
each case received by Licensor from the FDA or any other Regulatory Authority
relating to Product or arising out of the conduct of Licensor’s business
relating to Product; and
 
(xxiii)           Licensor and each of its Affiliates, as applicable, has made
all necessary filings and received all necessary approvals and consents for the
conduct of all Clinical Trials performed by it or them with respect to Product
from the necessary Regulatory Authorities and: (1) Licensor is not aware of any
proceedings or actions threatened or taken by any Regulatory Authorities to
suspend or terminate any ongoing Clinical Trials for Product; (2) Licensor has
not received any notice, charge, subpoena or other request for information,
which has not been complied with or withdrawn, by a Regulatory Authority
asserting any material breach of the conditions for approval of any ongoing
Clinical Trials; and (3)  Licensor and its Affiliates, as applicable, have
conducted all Clinical Trials for Product pursuant to valid protocols, and have
received no notice or indication, in writing or orally, from any Regulatory
Authority to the effect that any such protocol is not sufficient to support
approval of Product or any Indications for Product.
 
11.3
Licensor Covenants.  Licensor covenants to Merck that:

 
(i)           Licensor shall fulfill all of its obligations, including but not
limited to its payment obligations, under any Existing Third Party Agreement or
any Third Party License Agreement; and
 
(ii)           Licensor shall not amend or waive, or take any action or omit to
taking any action that would alter, any of Licensor’s rights under any Existing
Third Party Agreement or any Third Party License Agreement in any manner that
adversely affects, or would reasonably be expected to adversely affect, Merck’s
rights and benefits under this Agreement. Licensor shall promptly notify Merck
of any default under, termination or amendment of, any Existing Third Party
Agreement or Third Party License Agreement.
 
 
 
43

--------------------------------------------------------------------------------

 
*** Confidential material redacted and filed separately with the Commission.
 
 
ARTICLE 12
INDEMNIFICATION AND INSURANCE
 
12.1
Indemnification by Merck.  Merck shall indemnify, defend and hold Licensor and
its Affiliates and each of their respective employees, officers, directors and
agents (the “Licensor Indemnitees”) harmless from and against any and all
liability, damage, loss, cost or expense (including reasonable attorneys’ fees)
to the extent arising out of Third Party claims or suits related to: (a) Merck’s
negligence or willful misconduct; (b) Merck’s performance of its obligations
under this Agreement; (c) Merck’s Development or Commercialization of Product;
or (d) breach by Merck of its representations or warranties set forth in ARTICLE
11; provided, however, that Merck’s obligations pursuant to this Section 12.1
shall not apply (i) to the extent such claims or suits result from the
negligence or willful misconduct of any of the Licensor Indemnitees, or (ii)
with respect to claims or suits arising out of breach by Licensor of its
representations, warranties or covenants set forth in ARTICLE 11.

 
12.2
Indemnification by Licensor.  Licensor shall indemnify, defend and hold Merck
and its Affiliates and each of their respective agents, employees, officers and
directors (the “Merck Indemnitees”) harmless from and against any and all
liability, damage, loss, cost or expense (including reasonable attorney’s fees)
to the extent arising out of Third Party claims or suits related to: (a) the
Abili-T Trial; (b) Licensor’s negligence or willful misconduct; (c) Licensor’s
performance of its obligations under this Agreement; or (d) breach by Licensor
of its representations, warranties or covenants set forth in ARTICLE 11;
provided, however, that Licensor’s obligations pursuant to this Section 12.2
shall not apply (i) to the extent that such claims or suits result from the
negligence or willful misconduct of any of the Merck Indemnitees or (ii) with
respect to claims or suits arising out of a breach by Merck of its
representations or warranties set forth in ARTICLE 11.

 
12.3
No Consequential Damages.  EXCEPT WITH RESPECT TO EACH PARTY’S INDEMNIFICATION
OBLIGATIONS UNDER SECTION 12.1 OR SECTION 12.2, AS APPLICABLE, IN NO EVENT SHALL
EITHER PARTY OR ANY OF ITS AFFILIATES BE LIABLE TO THE OTHER PARTY OR ANY OF ITS
AFFILIATES FOR SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES,
INCLUDING LOSS OF PROFITS, WHETHER IN CONTRACT, WARRANTY, TORT, NEGLIGENCE,
STRICT LIABILITY OR OTHERWISE ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREIN OR ANY BREACH HEREOF.  ***

 
12.4
Notification of Claims; Conditions to Indemnification Obligations.  As a
condition to a Party’s right to receive indemnification under this ARTICLE 12,
it shall: (a) promptly notify the other Party as soon as it becomes aware of a
claim or suit for which indemnification may be sought pursuant hereto; (b)
cooperate, and cause the individual indemnitees to cooperate, with the
indemnifying Party in the defense, settlement or compromise of such claim or
suit; and (c) permit the indemnifying Party to control the defense, settlement
or compromise of such claim or suit, including the right to select defense
counsel.  In no event, however, may the indemnifying Party compromise or settle
any claim or suit in a manner which admits fault or negligence on the part of
the indemnified Party or any indemnitee without the prior written consent of the
indemnified Party.  Each Party shall reasonably cooperate with the other Party
and its counsel in the course of the defense of any such suit, claim or demand,
such cooperation to include without limitation using reasonable efforts to
provide or make available documents, information and witnesses.  The
indemnifying Party shall have no liability under this ARTICLE 12 with respect to
claims or suits settled or compromised without its prior written consent.

 
 
 
44

--------------------------------------------------------------------------------

 
*** Confidential material redacted and filed separately with the Commission.
 
 
12.5
Insurance.  During the Term, each Party shall obtain and maintain, at its sole
cost and expense, insurance (including any self-insured arrangements) in types
and amounts, that are reasonable and customary in the United States
pharmaceutical and biotechnology industry for companies engaged in comparable
activities.  It is understood and agreed that this insurance shall not be
construed to limit either Party’s liability with respect to its indemnification
obligations hereunder.  Each Party will, except to the extent self insured,
provide to the other Party upon request a certificate evidencing the insurance
such Party is required to obtain and keep in force under this Section 12.5.

 
ARTICLE 13
TERM AND TERMINATION
 
13.1
Term and Expiration.  The term of this Agreement (the “Term”) shall commence on
the Effective Date and, unless earlier terminated as provided in this ARTICLE
13, shall continue in full force and effect, on a country-by-country basis until
the date on which the Royalty Term in such country expires, at which time this
Agreement shall expire in its entirety with respect to Product in such country
and the terms of Section 13.4(b)(i) shall apply.  Notwithstanding the foregoing,
the Term will automatically expire contemporaneously with the expiration of the
Option Period if Merck has not exercised the Option.

 
13.2
Termination of the Agreement for Convenience.  At any time during the Term,
Merck may, at its convenience, terminate this Agreement in its entirety, or on a
country-by-country basis, upon *** days’ prior written notice to Licensor.  In
the event a country is terminated, the Territory shall thereafter exclude such
country for all purposes under the Agreement.

 
13.3
Termination upon Material Breach.

 
(a)           Material Breach.  If a Party breaches any of its material
obligations under this Agreement, the Party not in default may give to the
breaching Party a written notice specifying the nature of the default, requiring
it to cure such breach, and stating its intention to terminate this Agreement if
such breach is not cured within *** days. If such breach is not cured within ***
days after the receipt of such notice and such breach remains uncured, the Party
not in default shall be entitled to terminate this Agreement immediately by
written notice to the other Party.  For clarity, such material obligations may
apply to the performance of either: (i) this Agreement in its entirety, in which
case this provision shall apply to the entire Agreement; or (ii) a specific
Product or Product(s), in which case this provision shall apply only to such
affected Product or Product(s).  Notwithstanding the foregoing, Licensor shall
not have the right to terminate this Agreement under this Section 13.3 as a
result of, or in connection with, any breach by Merck of the covenant in Section
4.1.
 
 
 
45

--------------------------------------------------------------------------------

 
*** Confidential material redacted and filed separately with the Commission.
 
 
(b)           Sole Remedy.  In the event that Merck fails to fulfill its
obligations under Section 5.4 (and (1) such failure constitutes a material
breach and (2) Merck does not cure such failure as provided in Section 13.3(a)),
Licensor’s sole and exclusive remedy shall be to terminate this Agreement as
provided in Section 13.3(a) on a Product-by-Product basis.
 
(c)           Material Breach Dispute.  Any dispute regarding an alleged
material breach of this Agreement shall be resolved in accordance with ARTICLE
14.
 
13.4
Effects of Expiration or Termination.

 
(a)           Survival.
 
(i)           Notwithstanding the expiration or termination of this Agreement,
the following provisions shall survive:  ARTICLE 1 and Sections 5.7 (only in the
case of expiration), 8.12, 8.13 (for the period set forth therein), 8.14, 9.3,
9.4(b) (last sentence), 9.4(d)(i), 10.1 through 10.3 (inclusive; for the period
set forth in Section 10.1), 12.1 through 12.4 (inclusive), 13.4 (as applicable),
15.1, 15.3, 15.9 through 15.11 (inclusive), and 15.13 through 15.18 (inclusive).
 
(ii)           Expiration or termination of this Agreement shall not relieve the
Parties of any liability that accrued hereunder prior to the effective date of
such termination. In addition, except for the termination events addressed in
Section 13.3(b), termination of this Agreement shall not preclude either Party
from pursuing all rights and remedies it may have hereunder or at Law or in
equity with respect to any breach of this Agreement nor prejudice either Party’s
right to obtain performance of any obligation.
 
(b)           Licenses.
 
(i)           As of the effective date of expiration of the Royalty Term with
respect to a given country, the license from Licensor to Merck under Section 4.1
shall convert to a fully paid, royalty free, irrevocable, perpetual, exclusive,
and sublicensable license under the Licensor Technology to research, develop,
manufacture, have manufactured, use and Commercialize Product in the Field in
such country.
 
(ii)           Upon termination of this Agreement by Merck pursuant to Section
13.2 or by Licensor pursuant to Section 13.3(a), the following terms and
conditions shall apply with respect to such Product(s) and country(ies) as are
the subject of such termination:
 
(1)           all licenses granted to Merck under Section 4.1 shall terminate;
 
(2)           Merck shall, upon written request by Licensor and subject to
Licensor assuming legal responsibility for any Clinical Trials of such
Product(s) then ongoing, transfer to Licensor, at *** cost and expense (except
in the case of termination by *** pursuant to Section ***, at *** cost and
expense), all regulatory documentation and Regulatory Approvals prepared or
obtained by or on behalf of Merck prior to the date of such termination, to the
extent solely related to such Product(s) and country(ies) and transferable, and
Merck shall have the right to retain one copy of such transferred documentation
and Regulatory Approvals for record-keeping purposes;
 
 
 
46

--------------------------------------------------------------------------------

 
*** Confidential material redacted and filed separately with the Commission.
 
 
(3)           Subject to the provisions of Section 13.4(b)(ii) (2), Merck shall,
upon written request of Licensor, return to Licensor or, at ***’s option,
destroy, at ***’s cost and expense (except in the case of termination by ***
pursuant to Section ***, at ***’s cost and expense), all relevant records and
materials in its possession or control containing or comprising the Licensor
Know-How, or such other Confidential Information of Licensor, to the extent
solely related to such Product(s) and country(ies); provided, however, that
Merck shall have the right to retain one copy of such Licensor Know-How and such
other Confidential Information of Licensor.
 
(4)           Merck shall, at ***’s sole option and discretion (except in the
case of termination by *** pursuant to Section ***, at ***’s sole option and
discretion), (i) subject to Licensor reimbursing Merck for its costs of good
thereof, destroy or retain any and all chemical, biological or physical
materials relating to or comprising such Product(s), including clinical supplies
of such Product(s), that are Controlled by Merck, or (ii) sell such materials
(in whole or in part) to Licensor at a price equal to Merck’s costs of goods
(transportation and transfer costs will be Licensor’s cost and expense), plus a
*** percent (***%) mark-up.  Any clinical supplies of such Product(s) or other
materials purchased by Licensor from Merck shall be purchased on an “as is”
basis with no representations or warranties.
 
(5)           To the extent not prohibited by Law, Merck shall wind down any
ongoing Clinical Trials with respect to such Product(s), or at Licensor’s
option, transfer such Clinical Trials to Licensor at ***’s cost and expense
(except in the case of termination by *** pursuant to Section ***, at ***’s cost
and expense), in which case Licensor shall purchase from Merck the relevant
clinical trial supplies of the Product at Merck’s costs of goods, plus a ***
percent (***%) mark-up.
 
(6)           Merck and its Affiliates and Sublicensees shall be entitled,
during the *** period following such termination, to sell any commercial
inventory of such Product(s) which remains on hand as of the date of the
termination, so long as Merck pays to Licensor the royalties applicable to said
subsequent sales in accordance with the terms and conditions set forth in this
Agreement. Any commercial inventory remaining following *** period shall be
offered for sale to Licensor at a price equal to Merck’s costs of goods, plus
*** percent (***%).
 
 
 
47

--------------------------------------------------------------------------------

 
*** Confidential material redacted and filed separately with the Commission.
 
 
(iii)           Upon termination of this Agreement by Merck pursuant to Section
13.3(a), the following terms and conditions shall apply with respect to such
Product(s) and country(ies) as are the subject of such termination:
 
(1)           all licenses granted to Merck under Section 4.1 shall terminate;
 
(2)           To the extent not prohibited by Law, Merck shall wind down any
ongoing Clinical Trials with respect to such Product(s); and
 
(3)           Merck and its Affiliates and Sublicensees shall be entitled,
during the *** period following such termination, to sell any commercial
inventory of such Product(s) which remains on hand as of the date of the
termination, so long as Merck pays to Licensor the royalties applicable to said
subsequent sales in accordance with the terms and conditions set forth in this
Agreement.
 
(4)           Upon any termination of this Agreement, at Licensor’s election,
either (1) each of Merck’s Sublicensees shall continue to have the rights and
licenses set forth in its respective sublicense agreement, which agreements
shall be automatically assigned to Licensor, or (2) each of Merck’s Sublicensees
shall be offered a right of first negotiation, on commercially reasonable terms
and for a commercially reasonable period of time, with respect to the rights and
licenses set forth in this Agreement that pertain to the respective sublicense
agreement for which such Sublicensee is a party; provided, however, that such
Sublicensee is not then in breach of any of its respective material obligations
under its sublicense agreement.
 
(5)           Immediately following Merck’s notification of termination to
Licensor pursuant to Sections 13.2 or 13.3(a), the diligence obligations in
Section 5.5 shall no longer apply and Merck shall have the right to wind-down
all then on-going Development, manufacturing and/or Commercialization
activities.
 
13.5
Termination on Bankruptcy or Insolvency; Right of First Negotiation.

 
(a)           Bankruptcy Code.  All rights and licenses granted under or
pursuant to this Agreement by Licensor are, and shall otherwise be deemed to be,
for purposes of Section 365(n) of the U.S. Bankruptcy Code, if applicable,
licenses of right to “intellectual property” as defined under Section 101 of the
U.S. Bankruptcy Code.
 
(b)           Continuing Rights.  The Parties agree that Merck, as licensor of
such rights under this Agreement, shall retain and may fully exercise all of its
rights and elections under the U.S. Bankruptcy Code.  The Parties further agree
that, in the event of Licensor Bankruptcy Event, Merck shall be entitled to a
complete duplicate of (or complete access to, as appropriate) any such
intellectual property and all embodiments of such intellectual property, which,
if not already in Merck’s possession, shall be promptly delivered to it
(a) following any such commencement of a bankruptcy proceeding upon Merck's
written request therefor, unless Licensor elects to continue to perform all of
its obligations under this Agreement or (b) if not delivered under clause (a),
following the rejection of this Agreement by Licensor  upon written request
therefor by Merck.
 
 
 
48

--------------------------------------------------------------------------------

 
*** Confidential material redacted and filed separately with the Commission.
 
 
(c)           Right of First Refusal.  In addition to the foregoing, in the
event of a Licensor Bankruptcy Event, Merck shall, to the extent allowed by Law,
have a right of first refusal to purchase all of Licensor’s interest in the
Product and the Licensor Technology (the “Right of First Refusal”). The Right of
First Refusal shall operate as follows:
 
(i)           Licensor (or other authorized representative of Licensor,
including a bankruptcy trustee) shall promptly send to Merck a reasonably
detailed written notification of any Licensor Bankruptcy Event.
 
(ii)           Licensor (or other authorized representative of Licensor,
including a bankruptcy trustee) shall promptly send to Merck a written
notification of any Third Party offer made on the Product or Licensor
Technology. For a period of up to *** days after Merck receives such notice
(such period, the “Right of First Refusal Notice Period”), it shall notify
Licensor of its intention to exercise its Rights of First Refusal. In the event
Merck exercises its Right of First Refusal, the terms of the Third Party offer
shall become binding upon Merck and Licensor. For the avoidance of doubt,
Licensor shall not enter into any agreement with a Third Party relating to
Licensor’s interest in the Products or Licensor Technology during the Right of
First Refusal Notice Period.
 
13.6
Other Remedies.  Termination of this Agreement for any reason shall not release
either Party from any liability or obligation that already has accrued prior to
such termination.  Termination of this Agreement for any reason shall not
constitute a waiver or release of, or otherwise be deemed to prejudice or
adversely affect or limit, any rights or remedies that otherwise may be
available at Law or in equity.

 
ARTICLE 14
DISPUTE RESOLUTION
 
14.1
Disputes.  The Parties recognize that disputes as to certain matters may from
time to time arise during the Term which relate to either Party’s rights and/or
obligations hereunder.  It is the objective of the Parties to establish under
this ARTICLE 14 procedures to facilitate the resolution of disputes arising
under this Agreement in an expedient manner by mutual cooperation and, subject
to Section 14.3, unless the dispute resolution provisions provided herein are
unsuccessful, without resort to litigation.  All disputes shall be referred to
the JSC for discussion and resolution; provided, however, that any JSC
Discussion Dispute not resolved at the JSC shall be resolved pursuant to Section
14.2.

 
14.2
JSC Discussion Disputes.  Either Party may, by written notice to the other
Party, request that a JSC Discussion Dispute that remains unresolved by the JSC
for a period of ***) days be resolved by the Executive Officers, within *** days
after referral of such dispute to them.  If the Executive Officers cannot
resolve such dispute within *** days after referral of such dispute to them,
then, at any time after such *** day period, either Party may proceed to enforce
any and all of its rights with respect to such dispute.

 
 
 
49

--------------------------------------------------------------------------------

 
*** Confidential material redacted and filed separately with the Commission.
 
 
14.3
Injunctive Relief.  Subject to Section 13.3(b), no provision herein shall be
construed as precluding a Party from bringing an action for injunctive relief or
other equitable relief prior to the initiation or completion of the above
procedure.

 
ARTICLE 15
MISCELLANEOUS PROVISIONS
 
15.1
Relationship of the Parties.  Nothing in this Agreement is intended or shall be
deemed, for financial, tax, legal or other purposes, to constitute a
partnership, agency, joint venture or employer-employee relationship between the
Parties.

 
15.2
Assignment.

 
(a)          Assignment Generally.  Except as expressly provided herein, neither
this Agreement nor any interest hereunder shall be assignable, nor any other
obligation delegable, by Licensor without the prior written consent of Merck
(not to be unreasonably withheld or delayed), except that no consent of Merck
shall be required with respect to a Change of Control of Licensor or the sale to
a Third Party of substantially all of the assets of Licensor to which this
Agreement relates.
 
(b)          Assignment by Merck.  Merck may assign this Agreement, in whole or
in part, to any Affiliate or Third Party without the consent of Licensor. Merck
shall give written notice to Licensor promptly following any such assignment.
 
(c)           Continuing Obligations.  No assignment under this Section 15.2
shall relieve the assigning Party of any of its responsibilities or obligations
hereunder and, as a condition of such assignment, the assignee shall agree in
writing to be bound by all obligations of the assigning Party hereunder. This
Agreement shall be binding upon the successors and permitted assigns of the
Parties.
 
(d)          Void Assignments.  Any assignment not in accordance with this
Section 15.2 shall be void.
 
(e)           Assignment of Licensor Technology.  Licensor shall not assign or
transfer any Licensor Technology to any of its Affiliates without the prior
written consent of Merck.
 
(f)            Exclusion of Certain Affiliates.  The rights to Know-How and
Patent Rights***
 
15.3
Performance and Exercise by Affiliates.  Merck shall have the right to have any
of its obligations hereunder performed, or its rights hereunder exercised, by,
any of its Affiliates and the performance of such obligations by any such
Affiliate(s) shall be deemed to be performance by Merck; provided, however, that
Merck shall be responsible for ensuring the performance of its obligations under
this Agreement and that any failure of any Affiliate performing obligations of
Merck hereunder shall be deemed to be a failure by Merck to perform such
obligations.  For clarity, the foregoing means that Merck may designate an
Affiliate to perform its obligations hereunder or to be the recipient of
Licensor’s performance obligations hereunder (e.g., with respect to
Manufacturing Technology Transfer, Merck may designate an Affiliate to be the
recipient of such transfer).

 
 
 
50

--------------------------------------------------------------------------------

 
*** Confidential material redacted and filed separately with the Commission.
 
 
15.4
Change of Control.  In the event of a Change of Control of Licensor in which a
Merck Competitor acquires control (as defined in Section 1.3) of Licensor, then,
from the later of (a) the date of any public announcement by Opexa of an
agreement by Opexa to enter into a Change of Control transaction and (b) the
Option Exercise Date:

 
(i)           Merck shall, subject to compliance with any legally required
safety reporting requirements of applicable Governmental Bodies, cease to have
any reporting or information or data sharing obligations hereunder toward
Licensor or its successor entity (other than under Articles 8-10, 12-15)
including, but not limited to, the obligations of Merck under Sections 4.4(a)
and 5.8;
 
(ii)           the JSC shall be permanently disbanded;
 
(iii)           notwithstanding the provisions of Section 7.1, the determination
whether or to what extent the Parties shall enter into (or, if then already
entered into, continue to bound by) the Supply Agreement shall be in Merck’s
sole discretion.  If the Parties have already entered in to the Supply Agreement
prior to the occurrence of the announcement of the potential Change of Control
transaction, Merck may, upon *** days’ prior written notice to Licensor,
terminate the Supply Agreement.  If Merck notifies Licensor that it does not
wish to enter into the Supply Agreement or provides notice of termination of the
Supply Agreement, then, as between Licensor and Merck, Merck shall during the
Term have the sole right to manufacture the Product for use in the Field in the
Territory following the Option Exercise Date; and
 
(iv)           With respect to Licensor Patents that are *** related to Product,
Merck shall have the first right to perform the activities delegated to Licensor
in Section *** and *** Section ***, with Section *** and *** Section ***
thereafter applying mutatis mutandis (i.e., references in parts of Section ***
to “Licensor” shall be deemed references to “Merck” and references to “Merck”
shall be deemed references to “Licensor”).
 
15.5
Further Actions.  Each Party agrees to execute, acknowledge and deliver such
further instruments and to do all such other acts as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

 
15.6
Accounting Procedures.  Each Party shall calculate all amounts, and perform
other accounting procedures required, under this Agreement and applicable to it
in accordance with IFRS.

 
 
 
51

--------------------------------------------------------------------------------

 
 
 
15.7
Force Majeure.  Neither Party shall be liable to the other Party or be deemed to
have breached or defaulted under this Agreement for failure or delay in the
performance of any of its obligations under this Agreement for the time and to
the extent such failure or delay is caused by or results from acts of God,
earthquake, riot, civil commotion, terrorism, war, strikes or other labor
disputes, fire, flood, failure or delay of transportation, omissions or delays
in acting by a governmental authority, acts of a government or an agency thereof
or judicial orders or decrees or restrictions or any other reason which is
beyond the control of the respective Party.  The Party affected by force majeure
shall provide the other Party with full particulars thereof as soon as it
becomes aware of the same (including its best estimate of the likely extent and
duration of the interference with its activities), and will use Commercially
Reasonable Efforts to overcome the difficulties created thereby and to resume
performance of its obligations hereunder as soon as practicable.

 
15.8
No Trademark Rights.  Except as set forth in Sections 4.1 and 5.7, no right,
express or implied, is granted by this Agreement to a Party to use in any manner
the name or any other trade name or trademark of the other Party in connection
with the performance of this Agreement or otherwise.

 
15.9
Entire Agreement of the Parties; Amendments.  This Agreement and the Schedules
hereto, together with the CDA, constitute and contain the entire understanding
and agreement of the Parties respecting the subject matter hereof and cancel and
supersede any and all prior negotiations, correspondence, understandings and
agreements between the Parties, whether oral or written, regarding such subject
matter. No waiver, modification or amendment of any provision of this Agreement
shall be valid or effective unless made in a writing referencing this Agreement
and signed by a duly authorized officer of each Party.

 
15.10
Captions.  The captions to this Agreement are for convenience only, and are to
be of no force or effect in construing or interpreting any of the provisions of
this Agreement.

 
15.11
Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of England, excluding application of any conflict of
laws principles that would require application of the Law of a jurisdiction
outside of England, and will be subject to the exclusive jurisdiction of the
courts of competent jurisdiction located in London, England.

 
15.12
Non-Solicitation of Employees.  During the Term, each Party agrees that it shall
not, directly or indirectly, for itself or any other party, urge, induce, or in
any manner whatsoever solicit any employee of the other Party without the prior
written consent of the other Party. This provision shall not be construed to
prohibit the advertisement of employment opportunities or job openings so long
as such advertisements are not customized for, directed at or targeted at
specific employees of the other Party.

 
15.13
Notices and Deliveries.  Any notice, request, approval or consent required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been sufficiently given if delivered in person, transmitted by
facsimile (receipt verified) or by express courier service (signature required)
to the Party to which it is directed at its address or facsimile number shown
below or such other address or facsimile number as such Party shall have last
given by notice to the other Party.

 
 
 
52

--------------------------------------------------------------------------------

 
*** Confidential material redacted and filed separately with the Commission.
 
 
If to Merck, addressed to:
 
Ares Trading SA
Zone industrielle de l’Ouriettaz
1170 Aubonne, Switzerland
Attn: General Manager
Facsimile:
 
With a copy to:
 
Merck KGaA
Frankfurter Strasse 250
64293 Darmstadt
Germany
Attn: General Counsel
Facsimile:  ***
 
With a further copy to:
 
Morgan, Lewis & Bockius LLP
502 Carnegie Center
Princeton, New Jersey, USA 08540
USA
Attn: Randall B. Sunberg


If to Licensor, addressed to:
 
Opexa Therapeutics, Inc.
2635 Technology Forest Boulevard
The Woodlands, TX 77381
USA
Attn:  Chief Executive Officer
Facsimile:
 
With a copy to:
 
Pillsbury Winthrop Shaw Pittman, LLP
12255 El Camino Real, Suite 300
San Diego, CA 92130
USA
Attn: Mike Hird
 
15.14
Waiver.  A waiver by either Party of any of the terms and conditions of this
Agreement in any instance shall not be deemed or construed to be a waiver of
such term or condition for the future, or of any other term or condition
hereof.  All rights, remedies, undertakings, obligations and agreements
contained in this Agreement shall be cumulative and none of them shall be in
limitation of any other remedy, right, undertaking, obligation or agreement of
either Party.

 
 
 
53

--------------------------------------------------------------------------------

 
 
15.15
Severability.  When possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under Law, but if any
provision of this Agreement is held to be prohibited by or invalid under Law,
such provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Agreement.  The Parties
shall make a good faith effort to replace the invalid or unenforceable provision
with a valid one which in its economic effect is most consistent with the
invalid or unenforceable provision.

 
15.16
No Implied License.  No right or license is granted to Licensor hereunder by
implication, estoppel, or otherwise to any know-how, patent or other
intellectual property right owned or controlled by Merck or its Affiliates.

 
15.17
Interpretation.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.” All references herein to
ARTICLES, Sections, and Schedules shall be deemed references to ARTICLES and
Sections of, and Schedules to, this Agreement unless the context shall otherwise
require. Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with IFRS, as in
effect from time to time. Unless the context otherwise requires, countries shall
include territories.

 
15.18
Counterparts.  This Agreement may be executed in counterparts, each of which
will be deemed an original, and all of which together will be deemed to be one
and the same instrument.  A facsimile or a portable document format (PDF) copy
of this Agreement, including the signature pages, will be deemed an original.

 
[SIGNATURE PAGE FOLLOWS]
 
 
 
54

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized officers as of the Effective Date.
 
OPEXA THERAPEUTICS, INC.
 
 
ARES TRADING SA
By: /s/ Neil K. Warma                                  
Name:  Neil K. Warma                                 
Title:  President & CEO                               
 
By: /s/ Cedric Hyde                                    
Name:  Cedric Hyde                                    
Title:  Authorized Representative             
 
 
By: /s/ James B. Singleton                        
Name:  James B. Singleton                        
Title:  Authorized Representative             
 

 
 
 
 
 
SIGNATURE PAGE TO OPTION AND LICENSE AGREEMENT
 
 

--------------------------------------------------------------------------------

 


*** Confidential material redacted and filed separately with the Commission.
 
 
SCHEDULE 1.25


***
 
 
 

--------------------------------------------------------------------------------

 
 
*** Confidential material redacted and filed separately with the Commission.
 
 
SCHEDULE 1.40
Licensor Patents
***
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.42


Licensor Trademarks




Tcelna™
 
 
 

--------------------------------------------------------------------------------

 
 


Schedule 10.5(a)
Joint Public Announcement
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [opexa-logo.jpg]
 
Company Contact:
 
Opexa Therapeutics, Inc.
Vida Strategic Partners
Neil K. Warma
Tim Brons
281.775.0600
415-675-7400
nwarma@opexatherapeutics.com
tbrons@vidasp.com

                                                               
                     
DRAFT – NOT FOR RELEASE – DRAFT – NOT FOR RELEASE
 
Merck Serono and Opexa Therapeutics Enter into Option and License Agreement for
Development of Tcelna™ (imilecleucel-T) for Treatment of Multiple Sclerosis
 
Merck Serono granted option for exclusive license from Opexa to develop and
commercialize Tcelna (imilecleucel-T), an investigational T-cell therapy for
patients suffering from multiple sclerosis (MS)
 
THE WOODLANDS, TEXAS - February _, 2013 – Opexa Therapeutics, Inc. (NASDAQ:OPXA)
today announced the execution of an agreement with Merck Serono, a division of
Merck, Darmstadt, Germany, for the development and commercialization of Tcelna™
(imilecleucel-T), a potential first-in-class personalized T-cell therapy for
patients suffering from multiple sclerosis (MS). Tcelna (imilecleucel-T) is
being developed by Opexa and currently is in a Phase IIb clinical trial in
patients with Secondary Progressive MS (SPMS).  Potential payments to Opexa from
the option and license agreement could total $225 million based upon the
successful development and commercialization of Tcelna for MS.
 
Tcelna (imilecleucel-T) is being developed as a personalized therapy
specifically tailored to each patient’s individual disease profile and has been
evaluated in Phase I and II clinical studies in MS that included SPMS patients.
Tcelna (imilecleucel-T) has received Fast Track Designation from the United
States Food and Drug Administration as a potential treatment for SPMS.
 
Under the terms of the agreement, Opexa will receive an upfront payment of $5
million for granting an option to Merck Serono for the exclusive license of the
Tcelna (imilecleucel-T) program for the treatment of MS. The option may be
exercised prior to or upon completion of Opexa’s ongoing Phase IIb clinical
trial in patients with SPMS. Upon exercising this licensing option, Merck Serono
would pay an upfront license fee of either $25 million or $15 million (depending
upon whether certain conditions are met), and in return receive worldwide
development and commercial rights to Tcelna (imilecleucel-T) in MS, excluding
Japan. After exercising the option Merck Serono would be wholly responsible for
funding clinical development, subject to Opexa’s co-funding option, as well as
regulatory and commercialization activities for the MS program. Additional
financial considerations of the agreement include development and commercial
milestone payments to Opexa of up to $195 million and a tiered royalty rate from
the high single digits to the mid-teens based on net sales payable to Opexa. The
potential payments to Opexa could, therefore, total $225 million excluding
royalty payments.
 
Under the agreement, Opexa will have an option right to co-fund development,
under which the Company would participate in economic support for future
clinical development of the program in exchange for additional royalty
consideration.  In addition to retaining all rights outside of MS as well as
retaining the ability to commercialize Tcelna (imilecleucel-T) in Japan, Opexa
also retains certain manufacturing rights related to the program. Further
details of the transaction are included in a Form 8-K that was filed this
morning by Opexa with the United States Securities and Exchange Commission.
 
 
 
 

--------------------------------------------------------------------------------

 


“Merck Serono is strongly committed to developing innovative drug candidates
like Tcelna (imilecleucel-T), a potential first-in-class personalized cell
therapy for patients with multiple sclerosis,” said Susan Herbert, Head of
Global Business Development and Strategy at Merck Serono. “This agreement
illustrates Merck Serono’s commitment to employ creative ways of accessing
external innovation to develop potential next generation multiple sclerosis
treatments, especially in secondary progressive multiple sclerosis, an area of
high unmet need.”
 
Neil K. Warma, President and Chief Executive Officer of Opexa, commented, “Opexa
is pleased to partner with Merck Serono and given Merck Serono’s long-term
strategic commitment to, and existing franchise position in the field of
multiple sclerosis, we could not ask for a more experienced partner to carry
Tcelna (imilecleucel-T)  through development and hopefully to the market and to
patients. We also are pleased to retain important rights through this
transaction, such as certain manufacturing rights, commercialization rights to
the Japanese market and a co-funding of development option, as well as rights
for all indications outside of MS, all of which are intended to enhance Opexa
shareholder value.”
 
Conference Call
 
The management of Opexa will host a conference call today, ______, February _,
2013, at X:XX a.m. EST to discuss the agreement.  To participate in the live
conference call, please dial (XXX) XXX-XXXX (U.S.) or (XXX) XXX-XXXX
(International), and provide passcode XXXXXXX. A live webcast of the call will
also be available on the investor relations section of the Company's website,
www.opexatherapeutics.com.  A replay of the call will be available through
XXXXXXXXXX XX, 2013. To access the replay, please dial (XXX) XXX-XXXX (U.S.) or
(XXX) XXX-XXXX (International), and provide passcode XXXXXXX. An online archive
of the webcast will be available on Opexa’s website for XX days following the
call.
 
About Multiple Sclerosis (MS)
 
MS is a chronic, inflammatory condition of the central nervous system and is the
most common, non-traumatic, disabling neurological disease in young adults. It
is estimated that approximately two million people have MS worldwide.
While symptoms can vary, the most common symptoms of MS include blurred vision,
numbness or tingling in the limbs and problems with strength and coordination.
The relapsing forms of MS are the most common.
 
About Tcelna
 
Tcelna is a potential personalized therapy that is under development to be
specifically tailored to each patient's disease profile. Tcelna is manufactured
using ImmPath™, Opexa's proprietary method for the production of a
patient-specific T-cell immunotherapy, which encompasses the collection of blood
from the MS patient, isolation of peripheral blood mononuclear cells, generation
of an autologous pool of myelin-reactive T-cells (MRTCs) raised against selected
peptides from myelin basic protein (MBP), myelin oligodendrocyte glycoprotein
(MOG) and proteolipid protein (PLP), and the return of these expanded,
irradiated T-cells back to the patient. These attenuated T-cells are
reintroduced into the patient via subcutaneous injection to trigger a
therapeutic immune system response.
 
Opexa is currently conducting a Phase IIb study of Tcelna. Named Abili-T, the
trial is a randomized, double-blind, placebo-controlled clinical study in
patients who demonstrate evidence of disease progression without associated
relapses. The trial is expected to enroll 180 patients at approximately 30
leading clinical sites in the U.S. and Canada with each patient receiving two
annual courses of Tcelna treatment consisting of five subcutaneous injections
per year. The trial’s primary efficacy outcome is the percentage of brain volume
change (atrophy) at 24 months. Study investigators will also measure several
important secondary outcomes commonly associated with MS, including disease
progression as measured by the Expanded Disability Status Scale (EDSS),
annualized relapse rate and changes in disability as measured by EDSS and the MS
Functional Composite.
 
 
 
 

--------------------------------------------------------------------------------

 
 
About Opexa
 
Opexa Therapeutics, Inc. (NASDAQ:OPXA) is dedicated to the development of
patient-specific cellular therapies for the treatment of autoimmune diseases
such as MS. The Company’s leading therapy candidate, Tcelna™, is a personalized
cellular immunotherapy that is in phase IIb clinical development for MS. Tcelna
is derived from T-cells isolated from peripheral blood, expanded ex vivo, and
reintroduced into the patients via subcutaneous injections. This process
triggers a potent immune response against specific subsets of autoreactive
T-cells known to attack myelin.
 
For more information visit the Opexa Therapeutics website at
www.opexatherapeutics.com
 
About Merck Serono
 
Merck Serono is the biopharmaceutical division of Merck.. With headquarters in
Darmstadt, Germany, Merck Serono offers leading brands in 150 countries to help
patients with cancer, multiple sclerosis, infertility, endocrine and metabolic
disorders as well as cardiovascular diseases. In the United States and Canada,
EMD Serono operates as a separately incorporated subsidiary of Merck Serono.
Merck Serono discovers, develops, manufactures and markets prescription
medicines of both chemical and biological origin in specialist indications. We
have an enduring commitment to deliver novel therapies in our core focus areas
of oncology, neurology and immunology.
 
For more information, please visit www.merckserono.com or www.merckgroup.com
 
About Merck
 
Merck is a global pharmaceutical and chemical company with total revenues of
€10.3 billion in 2011, a history that began in 1668, and a future shaped by
approx. 40,000 employees in 67 countries. Its success is characterized by
innovations from entrepreneurial employees. Merck's operating activities come
under the umbrella of Merck KGaA, in which the Merck family holds an
approximately 70% interest and free shareholders own the remaining approximately
30%. In 1917 the U.S. subsidiary Merck & Co. was expropriated and has been an
independent company ever since.
 
For more information, please visit www.merckserono.com or www.merckgroup.com
 
Cautionary Statement Relating to Forward-Looking Information for the Purpose of
"Safe Harbor" Provisions of the Private Securities Litigation Reform Act of 1995
 
This press release contains forward-looking statements which are made pursuant
to the safe harbor provisions of Section 27A of the Securities Act of 1933, as
amended, and Section 21E of the Securities Exchange Act of 1934, as amended. The
words “expects,” “believes,” “may,” “could,” and similar expressions are
intended to identify forward-looking statements. The forward-looking statements
in this release do not constitute guarantees of future performance. Investors
are cautioned that statements in this press release which are not strictly
historical statements, including, without limitation, statements regarding the
development of the Company’s product candidate, Tcelna (imilecleucel-T),
constitute forward-looking statements. Such forward-looking statements are
subject to a number of risks and uncertainties that could cause actual results
to differ materially from those anticipated, including, without limitation,
risks associated with: the success of our clinical trials (including the phase
2b trial for Tcelna (imilecleucel-T) in SPMS which, depending upon results, may
determine whether Merck Serono elects to exercise its option pursuant to the
option and development agreement), whether Merck Serono exercises its option
and, if so, whether the Company receives any development or commercialization
milestone payments or royalties from Merck Serono pursuant to the option and
development agreement, our dependence (if Merck Serono exercises its option) on
the resources and abilities of Merck Serono for the further development of
Tcelna (imilecleucel-T), our ability to raise additional capital to continue our
development programs (including to undertake and complete any ongoing or further
clinical studies for Tcelna (imilecleucel-T)), the efficacy of Tcelna
(imilecleucel-T) for any particular indication, such as for relapsing remitting
MS or secondary progressive MS, our compliance with all Food and Drug
Administration regulations, our ability to obtain, maintain and protect
intellectual property rights (including for Tcelna), and other risks detailed in
our filings with the Securities and Exchange Commission. These forward-looking
statements speak only as of the date made. We assume no obligation or
undertaking to update any forward-looking statements to reflect any changes in
expectations with regard thereto or any change in events, conditions or
circumstances on which any such statement is based. You should, however, review
additional disclosures we make in our reports filed with the Securities and
Exchange Commission, including our Annual Report on Form 10-K for the year ended
December 31, 2011 and our Quarterly Report on Form 10-Q for the quarter ended
September 30, 2012.
# # #
 
 
 

--------------------------------------------------------------------------------

 
*** Confidential material redacted and filed separately with the Commission.
 
 
Schedule 11.2


Disclosure Schedule


***



